Exhibit 10.4













--------------------------------------------------------------------------------



DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS
AND FIXTURE FILING STATEMENT


Dated as of March 12, 2015
From
TRT LeaseCo, LLC
(the “Grantor”)
To


MALCOLM MORRIS, as Deed of Trust Trustee
(the “Trustee”)
for the benefit of


WELLS FARGO BANK NORTHWEST, N.A., as trustee
(the “Beneficiary”)

--------------------------------------------------------------------------------



BNSF Railway Company
This instrument was

2264 Texas Highway 146
prepared by and when recorded

City of Dayton
return to:

County of Liberty, Texas
James R. Nelson, Esq.

Chapman and Cutler LLP
111 West Monroe Street
Chicago, Illinois 60603







--------------------------------------------------------------------------------

Exhibit 10.4


Table of Contents
SECTION HEADING
 
PAGE
 
 
 
Parties
 
1
 
 
 
Recitals
 
1
 
 
 
Granting Clauses
 
3
 
 
 
Section 1.    Definitions


 
9
 
 
 
SECTION 2.    GENERAL CONVENANTS AND WARRANTIES


 
17
Section 2.1.    Office for Notices


 
17
Section 2.3.    Negative Covenants


 
17
Section 2.4.    Mergers and Consolidations


 
17
Section 2.5.    Financial Information and Reports


 
23
Section 2.6.    Notice of Default


 
23
Section 2.7.    Mortgage Title Insurance Policy


 
24
Section 2.8.    Payment of Certain Taxes


 
24
Section 2.9.    Ownership of Granted Property


 
24
Section 2.10.    Further Assurances


 
24
Section 2.11.    Payment of Principal and Interest


 
24
Section 2.12.    Prepayment of Note


 
25
Section 2.13.    Method and Place of Payment of Principal and Interest


 
25
Section 2.14.    Maintenance of Granted Property, Other Liens, Compliance


 
 
with Laws, Etc


 
26
Section 2.15.    Insurance


 
28
Section 2.16.    Payment of Taxes and Other Charges


 
30
Section 2.17.    Limitation on Liens


 
31
Section 2.18.    Assignment; Obligations and Terms Respecting the Lease, the
 
 
Other Leases and the Lease Guaranties


 
32
Section 2.19.    Advances


 
36
Section 2.20.    Recordation


 
36
Section 2.21.    After-Acquired Property


 
37
Section 2.22.    Environmental Indemnity


 
37
Section 2.23.    Separate Identity


 
37
Section 2.24.    General Indemnity


 
38
Section 2.25.    No Forfeiture


 
39
 
 
 
SECTION 3.    POSSESSION, USE AND RELEASE OF PROPERTY


 
40
Section 3.1.    The Grantor’s Right of Possession


 
40
Section 3.2.    Release of Granted Property - Event of Loss and Prepayment of


 
 
Note


 
40
Section 3.3.    Eminent Domain


 
41
 
 
 
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.4


 
 
 
 
 
 
SECTION 4.    APPLICATION OF INSURANCE AND CERTAIN OTHER MONEYS RECEIVED

 
 
BY THE BENEFICIARY
 
41


Section 4.1.    Insurance Proceeds and Condemnation Awards


 
41


Section 4.2.    Title Insurance


 
43


Section 4.3.    Investment of Insurance Proceeds and Condemnation Awards


 
 
or Compensation


 
43


Section 4.4.    Application If Event of Default Exists


 
44


 
 
 
SECTION 5.    DEFAULTS AND REMEDIES THEREFOR


 
44


Section 5.1.    Events of Default


 
44


Section 5.2.    Remedies


 
46


Section 5.3.    Application of Proceeds


 
49


Section 5.4.    Waiver of Extension, Appraisement and Stay Laws


 
50


Section 5.5.    Costs and Expenses of Foreclosure


 
50


Section 5.6.    Delay or Omission Not a Waiver


 
51


Section 5.7.    Restoration of Positions


 
51


Section 5.8.    Note to Become Due upon Sale


 
51


 
 
 
SECTION 6.    MISCELLANEOUS


 
51


Section 6.1.    Successors and Assigns


 
51


Section 6.2.    Severability


 
51


Section 6.3.    Addresses for Notices and Demands


 
51


Section 6.4.    Headings and Table of Contents


 
52


Section 6.5.    Release of Deed of Trust


 
52


Section 6.6.    Counterparts


 
52


Section 6.7.    Successor Trustee


 
52


Section 6.8.    Governing Law


 
53


Section 6.9.    Time


 
53


Section 6.10.    Limitations of Liability


 
53


Section 6.11.    Expenses, Stamp Tax Indemnity


 
53


Section 6.12.    Cooperation


 
54


Section 6.13.    No Merger of Estates


 
54


Section 6.14.    NAIC Filing


 
54


Section 6.15.    Commitment


 
55


Section 6.16.    Usury Savings Clause


 
55


Section 6.17.    Certain Prohibited Amendments


 
55


 
 
 
SECTION 7.    ACCEPTANCE OF TRUST; POWERS AND DUTIES OF TRUSTEE


 
55


 
 
 
SECTION 7.    DEED OF TRUST PROVISIONS


 
56


Section 7.1.    Concerning The Trustee


 
56


 
 
 
 
 
 








--------------------------------------------------------------------------------

Exhibit 10.4


 
 
 
Section 7.2.    Trustee’s Fees


 
56


Section 7.3.    Certain Rights


 
56


Section 7.4.    Retention of Money


 
56


Section 7.5.    Perfection of Appointment


 
57


Section 7.6.    Succession Instruments


 
57


 
 
57


Section 8.    State Specific Provisions


 
58


 
 
 
Signature Page


 
59


 
 
 
ATTACHMENTS TO THE DEED OF TRUST:


 
 
 
 
 
Exhibit A -    Legal Description of Real Property


 
 
 
 
 
ADDENDUM A -    State Specific Provisions
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.4


DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING STATEMENT dated as of March 12, 2015 (the “Deed of Trust”), from TRT
LEASECO, LLC, a limited liability company organized under the laws of the State
of Delaware (the “Grantor”), having its principal office at c/o BNSF-Delpres
Investments, Ltd., 100 Sheppard Avenue East, Suite 502, Toronto, ON M2N 6N5,
Canada, to Malcolm Morris, as Deed of Trust Trustee (the “Trustee”) whose
address is 1980 Post Oak Boulevard, Suite 800, Houston, Texas 77056, for the
benefit of Wells Fargo Bank Northwest, N.A., as trustee, as trustee under that
certain Pass-Through Trust Agreement and Declaration of Trust dated as of March
12, 2015 (the “Beneficiary”), whose address is 299 S. Main Street, 5th Floor,
MAC: U1228-051, Salt Lake City, Utah 84111.
This Deed of Trust is also a Security Agreement and financing statement under
the Uniform Commercial Code of the State of Texas and in compliance therewith
the following information is set forth:
1.    The names and addresses of the Debtor and Secured Party are:
    
Debtor:    
TRT LeaseCo, LLC
c/o BNSF-Delpres Investments, Ltd.
100 Sheppard Avenue East, Suite 502
Toronto, ON M2N 6N5
Canada
Attention: Larry Krauss


Secured Party:    
Wells Fargo Bank Northwest, N.A., as trustee
299 S. Main Street, 5th Floor
MAC: U1228-051
Salt Lake City, Utah 84111
Attention: Corporate Trust Lease Group
2.    The property covered by this Security Agreement and financing statement is
described in the Granting Clauses hereof.
3.    Some or all of the fixtures, equipment and other property described herein
are or may become fixtures.
4.    The Debtor is the record owner of the real estate described in Exhibit A
attached hereto and made a part hereof.
RECITALS
A.    The Grantor and the Beneficiary have executed and delivered the Note
Purchase Agreement dated as of March 12, 2015 (as amended, supplemented,
restated or otherwise modified, the “Note Purchase Agreement”) providing for the
commitment of the Beneficiary to purchase the 4.07% Senior Secured Note, due May
15, 2034 (the “Note”) of the Grantor in the principal amount of $182,666,908.56,
to be dated the date of issue, expressed to bear interest from the date of issue
until maturity at the rate of 4.07% per annum and will amortize as set forth in
the amortization schedule attached thereto. Interest on the Note will be
computed on the basis of a 360-day year of twelve 30-day months.
B.    The Grantor has leased the Property described in Granting Clause First
below to BNSF Railway Company, a corporation organized under the laws of the
State of Delaware (the “Tenant”), under and pursuant to the terms of that
certain Lease dated June 1, 2014 (such Lease as it may heretofore or hereafter
be amended, supplemented or modified and any replacement thereof is herein
referred to as the “Lease”) and is assigning all of its right, title and
interest in and to the Lease to the Beneficiary pursuant to this Deed of Trust
and that certain Assignment of Leases and Rents dated as of March 12, 2015 from
the Grantor to the Beneficiary (the “Assignment of Leases and Rents”).
C.    The Note, as may be amended from time to time, and all principal thereof,
premium, if any, and interest thereon and all additional amounts and other sums
at any time due and owing from, and required to be paid by the Grantor under the
terms of the Note, the Note Purchase Agreement, this Deed of Trust and the other
Operative Agreements (as defined herein) are collectively hereinafter sometimes
referred to as the “Indebtedness Hereby Secured.”





--------------------------------------------------------------------------------

Exhibit 10.4


D.    The Grantor is duly authorized under all applicable provisions of law and
its Organizational Documents (as defined herein) to issue the Note, to execute
and deliver this Deed of Trust and to mortgage, convey and assign the Granted
Property (as defined herein) to the Beneficiary as security for the Indebtedness
Hereby Secured and all action and all consents, approvals and other
authorizations and all other acts and things necessary to make this Deed of
Trust the valid, binding and legal instrument for the security of the
Indebtedness Hereby Secured have been done and performed.
NOW, THEREFORE, THIS DEED OF TRUST WITNESSETH: That the Grantor, in
consideration of the premises, the purchase and acceptance of the Note by the
Beneficiary and of the sum of Ten Dollars received by the Grantor from the
Beneficiary and other good and valuable consideration, receipt whereof is hereby
acknowledged, and in order to secure the payment of the principal of, premium,
if any, and interest on the Note according to its tenor and effect, and to
secure the payment of all other Indebtedness Hereby Secured and the performance
and observance of all the covenants, agreements and conditions contained in or
incorporated by reference into the Note, this Deed of Trust, the Note Purchase
Agreement or the other Operative Agreements, the Grantor does hereby grant,
warrant, mortgage, assign, pledge, sell, demise, bargain, convey, transfer, set
over and hypothecate unto the Trustee for the benefit of the Beneficiary, its
successors and assigns, forever, With Power of Sale, to the extent permitted by
law, and grants to the Trustee for the benefit of the Beneficiary, its
successors and assigns, forever, a security interest in and to all and singular
the following described properties, rights, interest and privileges and all of
the Grantor’s estate, right, title and interest therein, thereto and thereunder
(all of which properties, rights, interests and privileges hereby mortgaged,
assigned, pledged and hypothecated or intended so to be are hereinafter
collectively referred to as the “Granted Property”):
GRANTING CLAUSE FIRST
THE PROPERTY
The parcel of land in County of Liberty, City of Dayton, State of Texas,
described in Exhibit A attached hereto and made a part hereof, together with the
entire interest of the Grantor in and to all buildings, structures, improvements
and appurtenances now standing, or at any time hereafter constructed or placed,
upon such land, including all right, title and interest of the Grantor, if any,
in and to all building material, building equipment and fixtures of every kind
and nature whatsoever on said land or in any building, structure or improvement
now or hereafter standing on said land which are classified as fixtures under
applicable law and which are used in connection with the operation, maintenance
or protection of said buildings, structures and improvements as such (including,
without limitation, all boilers, air conditioning, ventilating, plumbing,
heating, lighting and electrical systems and apparatus, all communications
equipment and intercom systems and apparatus, all sprinkler equipment and
apparatus and all elevators and escalators) and the reversion or reversions,
remainder or remainders, in and to said land, and together with the entire
interest of the Grantor in and to all and singular the tenements, hereditaments,
easements, rights of way, rights, privileges and appurtenances to said land,
belonging or in anywise appertaining thereto, including, without limitation, the
entire right, title and interest of the Grantor in, to and under any streets,
ways, alleys, gores or strips of land adjoining said land, and all claims or
demands whatsoever of the Grantor either in law or in equity, in possession or
expectancy, of, in and to said land, it being the intention of the parties
hereto that, so far as may be permitted by law, all property of the character
hereinabove described, which is now owned or is hereafter acquired by the
Grantor and is affixed or attached or annexed to said land, shall be and remain
or become and constitute a portion of said land and the security covered by and
subject to the lien of this Deed of Trust, together with all accessions, parts
and appurtenances appertaining or attached thereto and all substitutions,
renewals or replacements of and additions, improvements, accessions and
accumulations to any and all thereof, and together with all rents, income,
revenues, awards, issues and profits thereof, and the present and continuing
right to make claim for, collect, receive and receipt for any and all of such
rents, income, revenues, awards, issues and profits arising therefrom or in
connection therewith (collectively, the “Property”).
GRANTING CLAUSE SECOND
THE LEASE, THE OTHER LEASES, TENTS AND LEASE GUARANTIES
The Lease, the Other Leases (defined below), if any, and all of the Grantor’s
estate, right, title, interest, claim and demand as landlord in, to and under
the Lease and the Other Leases, including all extensions and renewals of the
term thereof, and all existing or future amendments, supplements or
modifications of the Lease and the Other Leases (and to any short memorandum
form of the Lease and the Other Leases executed for recording purposes),
together with all rights, powers, privileges, options and other benefits of the
Grantor, if any, in, to and under the Lease Guaranties (as defined herein), if
any, and all rights, powers, privileges, options and other benefits of the
Grantor as landlord under the Lease and the Other Leases, including, without
limitation, (a) the immediate and continuing right (whether or not an Event of
Default under this Deed of Trust shall have occurred and be





--------------------------------------------------------------------------------

Exhibit 10.4


continuing) to receive and collect all rents (whether as fixed rent, basic rent,
percentage rent, additional rent or otherwise), income, revenues, issues,
profits, insurance proceeds, condemnation awards, bankruptcy claims, liquidated
damages, purchase price proceeds and other payments, tenders and security
payable to or receivable by the landlord under the Lease and the Other Leases;
(b) if the Tenant exercises any right, or shall be required, to purchase the
Granted Property or the landlord’s interest therein, the right and power (such
power and right being coupled with an interest) to execute and deliver as agent
and attorney‑in‑fact of the landlord under the Lease and the Other Leases, an
appropriate deed or other instruments of transfer necessary or appropriate for
the conveyance and transfer to the purchaser of the Granted Property or the
portion thereof being so purchased, and all interest of the landlord therein and
to perform in the name and for and on behalf of the landlord, as such agent and
attorney‑in‑fact, any and all other necessary or appropriate acts with respect
to any such purchase, conveyance and transfer; (c) the right to make all
waivers, consents and agreements; (d) the right to give and receive copies of
all notices and other instruments or communications; (e) the right to take such
action upon the occurrence of an event of default or default under the Lease,
the Other Leases and the Lease Guaranties, including the commencement, conduct
and consummation of legal, administrative or other proceedings, as shall be
permitted by the Lease, the Other Leases, the Lease Guaranties, or by law; and
(f) the right to do any and all other things whatsoever which the Grantor or any
landlord is or may be entitled to do under the Lease, the Other Leases and the
Lease Guaranties, or by law.
GRANTING CLAUSE THIRD
CONDEMNATION AWARDS
All of the right, title and interest of the Grantor in and to any award or
awards or settlements or payments heretofore made or hereafter to be made by any
municipal, county, state or federal authorities to the present or any subsequent
owners of the Granted Property, including without limitation any award or
awards, or settlements or payments, hereafter made resulting from
(i) condemnation proceedings or the taking of the Granted Property, or any part
thereof, under the power of eminent domain; or (ii) the alteration of grade or
the location or the discontinuance of any street adjoining the Granted Property
or any portion thereof, or (iii) any other injury to or decrease in value of the
Granted Property; and the Grantor hereby agrees to execute and deliver from time
to time such further instruments as may be requested by the Beneficiary to
confirm such assignment to Beneficiary of any such award, damage, payment or
other compensation.
GRANTING CLAUSE FOURTH
PERSONAL PROPERTY
All tangible and intangible personal property now owned or at any time hereafter
acquired by the Grantor of every nature and description, and used in any way in
connection with the Granted Property, or any other portion of the same,
including, without limitation, all inventory; goods; materials; supplies;
equipment; furnishings; fixtures; accounts; accounts receivable; chattel paper;
documents; instruments; investment property; money; bank accounts (including,
without limitation, the Escrow Reserves (as defined in the Escrow and Servicing
Agreement (as defined herein)) and any accounts or reserves held by Beneficiary
or by the Escrow Agent (as defined herein) under the terms of the Escrow and
Servicing Agreement); deposit accounts; security deposits; claims to rebates,
refunds or abatements of real estate taxes or any other taxes; contract rights,
plans and specifications; permits, licenses and general intangibles; the rights
of the Grantor under contracts, with respect to the Granted Property or any
portion thereof; signs, brochures, advertising and good will; and all roof
warranties and all other construction warranties and guaranties whether for
materials, workmanship or services.
GRANTING CLAUSE FIFTH
OTHER AND AFTER-ACQUIRED PROPERTY
Any and all moneys and other property (including each amendment or supplement to
any and all instruments included in the Granted Property) which may from time to
time, by delivery to the Trustee or the Beneficiary or by any instrument,
including this Deed of Trust, be subjected to the lien hereof by the Grantor or
by anyone on the behalf of the Grantor or with the consent of the Grantor, or
which may come into the possession or be subject to the control of the Trustee
or the Beneficiary pursuant to this Deed of Trust, or pursuant to any instrument
included in the Granted Property, it being the intention of the Grantor and the
Beneficiary and it being hereby agreed by them that all property hereafter
acquired by the Grantor and required to be subjected to the lien of this Deed of
Trust or intended so to be shall forthwith upon the acquisition thereof by the
Grantor be as fully embraced





--------------------------------------------------------------------------------

Exhibit 10.4


within the lien of this Deed of Trust as if such property were now owned by the
Grantor and were specifically described in this Deed of Trust and granted hereby
or pursuant hereto.
GRANTING CLAUSE SIXTH
PROCEEDS
All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or other liquidated claims, including, without limitation,
all proceeds of insurance and condemnation awards and payments and all products,
additions, accessions, substitutions and replacements of any of the foregoing.
Subject, however, as to all property or rights in property at any time subject
to the lien hereof (whether now owned or hereafter acquired), to the following:
(a)    The agreement of the parties hereto that any and all improvements, trade
fixtures, signs, furniture, furnishings, equipment, machinery or other tangible
or intangible personal property located on the Granted Property not owned by the
Grantor, whether or not classified as fixtures under applicable law, are
expressly excluded from the lien and security interest created by this Deed of
Trust, and that the same shall in no instance be deemed to be encompassed within
the term “Granted Property”;
(b)    The Permitted Encumbrances, as defined in Section 1 hereof; and
(c)    Excepted Rights.
TO HAVE AND TO HOLD the Granted Property unto the Trustee for the benefit of the
Beneficiary and its successors and assigns, in fee simple title forever, with
the purpose of securing performance of each agreement, covenant and warranty of
the Grantor contained in the Operative Agreements and payment of all
Indebtedness Hereby Secured.
IN TRUST, NEVERTHELESS, WITH POWER OF SALE (to the extent permitted by law),
upon the terms and trusts herein set forth for the benefit and security of all
present and future holders of the Indebtedness Hereby Secured in accordance with
its terms and all other sums payable hereunder or under the Note, and for the
performance and observance of the Note and this Deed of Trust, all as herein set
forth.
PROVIDED, NEVERTHELESS, and these presents are upon the express condition that
if the Grantor performs the covenants herein contained and pays to the
Beneficiary, its successors or assigns, the full amount of all Indebtedness
Hereby Secured, the estate, right and interest of the Beneficiary in the
property hereby conveyed shall cease and this Deed of Trust shall become null
and void, but otherwise to remain in full force and effect.
It is agreed and understood by the parties hereto that:
1.    This Deed of Trust is intended to and shall constitute security for the
entire Indebtedness Hereby Secured.
2.    Any part of the security herein described, and any security described in
any other mortgage, assignment of lease or other instrument now or hereafter
given to secure the indebtedness which is secured by this Deed of Trust, may be
released by the Beneficiary without affecting the lien hereof on the remainder.
3.    The Grantor for itself and all who may claim through or under it waives
any and all right to have the property and estates comprising the Granted
Property marshalled upon any foreclosure of the lien hereof, or to have the
Granted Property hereunder and the property covered by any other mortgage or
assignment of lease securing the Note marshalled upon any foreclosure of any of
said mortgages or assignments of leases, and agrees that any court having
jurisdiction to foreclose such lien may order the Granted Property sold as an
entirety.
4.    Upon the occurrence of an Event of Default hereunder, the Beneficiary has,
among other things, the right to foreclose on the Granted Property and dispose
of the same. To the extent permitted by law, the Beneficiary’s





--------------------------------------------------------------------------------

Exhibit 10.4


deed or other instrument of conveyance, transfer or release (which, if permitted
by law, may be in the name of the Beneficiary or as attorney for the Grantor and
the Beneficiary hereby is irrevocably appointed) shall be effective to convey
and transfer to the grantee an indefeasible title to the property covered
thereby, discharged of all rights of redemption by the Grantor or any person
claiming under it, and to bar forever all claims by the Grantor or the said
Beneficiary to the property covered thereby and no grantee from the Beneficiary
shall be under any duty to inquire as to the authority of the Beneficiary to
execute the same, or to see to the application of the purchase money.
5.    The assignment made under Granting Clause Second and Section 2.18 hereof
is executed as a present, unconditional and absolute assignment and not merely
as collateral security, and the execution and delivery of this Deed of Trust
shall not in any way impair or diminish any obligations of the Grantor as
landlord under the Lease nor impair, affect or modify any of the terms and
conditions of the Note or the Note Purchase Agreement, nor shall any of such
obligations be imposed upon the Trustee or the Beneficiary, including but not
limited to collecting rentals or enforcing performance by the Tenant. Without
limiting the generality of the foregoing, the Beneficiary shall not be obligated
to perform or discharge, nor does the Beneficiary hereby undertake to perform or
discharge, any obligation, duty or liability under the Lease, or under or by
reason of this Deed of Trust; and it is further understood and agreed that this
Deed of Trust shall not operate to place responsibility for the control, care,
management or repair of the Granted Property upon the Beneficiary, nor for the
carrying out of any of the terms and conditions of the Lease, nor shall it
operate to make the Beneficiary responsible or liable for any waste committed on
the Granted Property by the Tenant or any other parties, or for any dangerous or
defective condition of the Granted Property, or for any negligence of the
management, upkeep, or repair or control of the Granted Property resulting in
loss or injury or death to any tenant, licensee, employee or stranger. The
Beneficiary may, at its option, although it shall not be obligated to do so,
after giving written notice to the Tenant and the Grantor, perform any Lease
covenant for and on behalf of the Grantor and may recover any money advanced,
for any such purpose from the Grantor on demand, with interest at the Default
Rate (as defined herein) (or at the maximum rate permitted by applicable law,
whichever is less) from date of advancement. Upon the payment of the principal
of (and premium, if any) and all interest on the Note and of all other sums
payable on the Note or under the Note Purchase Agreement or this Deed of Trust
or any other Operative Agreement and the performance and observance of the
provisions thereof, this Deed of Trust shall cease and terminate and all the
estate, right, title, interest, claim and demand of the Grantor under the Lease
in and to the above‑described assigned property shall revert to the Grantor
under the Lease, and the Beneficiary shall at the request of the Grantor deliver
to the Grantor an instrument cancelling the assignment of Lease set forth in
this Deed of Trust and reassigning the above-described assigned property to the
Grantor.
6.    The Grantor does hereby irrevocably constitute and appoint the
Beneficiary, its true and lawful attorney with full power of substitution, for
it and in its name, place and stead, to ask, demand, collect, receive, receipt
for, sue for, compound and give acceptance for any and all rents, income and
other sums which are assigned under the Granting Clauses of this Deed of Trust
with full power to sue for, settle, adjust or compromise any claim thereunder as
surely as the Grantor could itself do and to endorse the name of the Grantor on
all commercial paper given in payment or in part payment thereof, and in its
discretion to file any claim or take any other action or proceedings either in
its own name or in the name of the Grantor or otherwise, which the Beneficiary
may deem necessary or appropriate to protect and preserve the right, title and
interest of the Beneficiary in and to such rents and other sums and the security
intended to be afforded by this Deed of Trust.
SECTION 1.
DEFINITIONS.

The following terms shall have the following meanings for all purposes of this
Deed of Trust (any capitalized terms not otherwise defined herein shall have the
meanings set forth therefor in the Note Purchase Agreement):


“Acceptable Rating Agency” shall mean a nationally recognized statistical rating
organization that is also an Acceptable Rating Organization as recognized by the
National Association of Insurance Commissioners for rating transactions of the
type evidenced by the Operative Agreements, the Trust Agreement, the Trust
Certificates and the Certificate Purchase Agreement (as defined in the Trust
Agreement).
“Active Rating Agency” shall mean, at any time, the Acceptable Rating Agency
that is then rating the Trust Certificates, which as of the Closing Date is
Egan-Jones Ratings Company, Inc.
“Affiliate” of any specified Person, shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person, and any immediate family member of such
specified Person and their Affiliates. For the purposes of this definition,
“control” when used with respect to any specified Person means the power





--------------------------------------------------------------------------------

Exhibit 10.4


to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Assignment of Leases and Rents” is defined in Recital B hereto.
“Bankruptcy Claims” is defined in Section 2.18(a) of this Deed of Trust.
“Bankruptcy Code” is defined in Section 2.18(a) of this Deed of Trust.
“Beneficiary” shall mean Wells Fargo Bank Northwest, N.A., as trustee under that
certain Pass‑Through Trust Agreement and Declaration of Trust dated as of March
12, 2015 and its successors and assigns.
“Closing Date” is defined in the Note Purchase Agreement.
“Competing Facility” means a rail car storage, intermodal or railroad facility
within ten (10) miles of the Property.
“Default” shall mean any event which would constitute an Event of Default if any
requirement in connection therewith for the giving of notice, or the lapse of
time, or the happening of any further condition, event or action had been
satisfied.
“Default Rate” shall mean 6.07% per annum.
“Environmental Legal Requirement” shall mean any applicable local, state or
federal law, statute, ordinance, rule or regulation relating to public health,
safety or the environment, including, without limitation, relating to releases,
discharges or emissions to air, water, land or groundwater, to the withdrawal or
use of groundwater, to the use and handling of polychlorinated biphenyls or
asbestos, to the disposal, transportation, treatment, storage or management of
solid or hazardous wastes or to exposure to toxic or hazardous materials, to the
handling, transportation, discharge or release of gaseous or liquid substances
and any regulation, order, notice or demand issued pursuant to such law,
statute, ordinance, rule or regulation, in each case applicable to the property
of the Grantor and its Subsidiaries or the operation, construction or
modification of any thereof, including without limitation the following: the
Clean Air Act, the Federal Water Pollution Control Act, the Safe Drinking Water
Act, the Toxic Substances Control Act, the Comprehensive Environmental Response
Compensation and Liability Act as amended by the Superfund Amendments and
Reauthorization Act of 1986, the Resource Conservation and Recovery Act as
amended by the Solid and Hazardous Waste amendments of 1984, the Occupational
Safety and Health Act, the Emergency Planning and Community Right‑to‑Know Act of
1986, the Hazardous Materials Transportation Act, the Solid Waste Disposal Act,
all as amended, and any local, state or federal laws, statutes, ordinances,
rules or regulations addressing similar matters, and any local, state or federal
law, statute, ordinance, rule or regulation providing for financial
responsibility for cleanup or other actions with respect to the release or
threatened release of hazardous substances and any local, state or federal
nuisance law, statute, ordinance, rule or regulation.
“Environmental Liability Insurer” shall mean the issuer of the Environmental
Liability Policy, its successors and assigns.
“Environmental Liability Policy” is defined in Section 2.15(a)(iv).
“Escrow Agent” shall mean Wells Fargo Bank Northwest, N.A., as Escrow Agent
under the Escrow and Servicing Agreement, and its successors and assigns.
“Escrow and Servicing Agreement” shall mean that certain Escrow and Servicing
Agreement dated as of the date hereof among the Grantor, the Beneficiary and the
Escrow Agent.
“Escrow Shortfall” is defined in the Escrow and Servicing Agreement.
“Event of Default” shall mean any events specified in Section 5.1 hereof
including all notice, cure and grace periods.
“Event of Loss” with respect to the Granted Property shall mean any condemnation
described in the Lease.
“Excepted Rights” shall mean the Grantor’s right prior to the occurrence of a
Default or an Event of Default, but not to Beneficiary’s exclusion (1) to
receive from the Tenant certificates and other documents and information that
the Tenant is required





--------------------------------------------------------------------------------

Exhibit 10.4


to give or furnish to the Grantor in accordance with the Lease, (2) to inspect
the Granted Property and all records relating thereto, and (3) to demand
performance or observance by the Tenant under the Lease of the applicable terms,
conditions and agreements of the Lease as allowed by law, equity, or the Lease;
provided, however, the Grantor may not (X) accelerate payment of Rent, or (Y)
give any notice, sue or pursue any remedy or take any action under the Lease
that might have the effect of (A) terminating the Lease, (B) dispossessing the
Tenant, (C) declaring the Lease forfeited or terminated, (D) reducing any of the
Tenant's obligations under the Lease, or (E) adversely affecting the rights of
the Grantor as landlord under the Lease, the value of the Granted Property or
the rights or interests of Beneficiary under the Operative Agreements, without
in each instance Beneficiary’s prior written consent which Beneficiary may grant
or withhold in its sole discretion.
“Existing Guarantors” shall mean the parties acting as guarantors or indemnitors
under the Indemnity and Guaranty Agreement.
“Existing Owner” is defined in Section 2.3(h) of this Deed of Trust.
“Granted Property” is defined in the Recitals hereto.
“Grantor” shall mean not only TRT LeaseCo, LLC, but also its successors and
assigns.
“Hazardous Material” shall mean any hazardous, toxic or harmful chemical,
substance, waste, material, byproduct, pollutant, contaminant, compound or
product, including without limitation, asbestos, polychlorinated byphenyls,
petroleum products (including crude oil or any fraction thereof), flammable
explosives, radioactive materials, mold, mildew, infectious substances or raw
materials which include hazardous constituents and any other substance or
material the exposure, use, disposal or handling of which is regulated by any
Environmental Legal Requirement.
“Improvements” means all buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements, improvements and
appurtenances now standing, or at any time hereafter constructed or placed, upon
the land described on Exhibit A hereto.
“Indebtedness” of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money or which have been incurred in connection with
the acquisition of property or assets, (b) rents payable by such Person under
all leases (whether or not capitalized on the books of such Person in accordance
with generally accepted accounting principles) having a fixed term of one year
or more from the original date or which are renewable or extendible by the
lessee for a period or periods aggregating one year or more from the original
date, (c) all indebtedness, obligations and liabilities secured by any lien
existing on property owned by such Person subject to such lien, whether or not
such indebtedness, obligations or liabilities have been assumed, and (d) all
guarantees (whether by discount or otherwise), endorsements (other than for
collection or deposit in the ordinary course of business) and other contingent
obligations to purchase, or otherwise acquire, or become liable upon or in
respect of, the indebtedness, obligations or liabilities of any Person or other
entity whether or not reflected in the balance sheet of such Person.
“Indebtedness Hereby Secured” is defined in Recital C hereto.
“Indemnified Liabilities” is defined in Section 2.24 of this Deed of Trust.
“Indemnity and Guaranty Agreement” shall mean that certain Indemnity and
Guaranty Agreement dated as of March 12, 2015 from the Existing Guarantors in
favor of the Beneficiary.
“Investment Grade” means a long term debt rating of Baa3 or better from Moody’s,
BBB- or better from S&P, and BBB low or better from DBRS or any equivalent
rating from another NRSRO.
“Investment Grade Rating” means a long term debt rating on the Note that is
Investment Grade from an NRSRO.  For purposes of determining whether the Grantor
has obtained an Investment Grade Rating, if at any time the Grantor holds
ratings from (a) two NRSROs, then the lower of such two ratings shall be used,
and (b) three or more NRSROs, then the second lowest of such ratings shall be
used.









--------------------------------------------------------------------------------

Exhibit 10.4


“Lease” is defined in Recital B hereto.
“Lease Assignment” shall mean the assignment of the Lease, the Other Leases, the
Lease Guaranties and Rents set forth in Granting Clause Second and Section 2.18
of this Deed of Trust.
“Lease Guarantor” is defined in Section 2.18(a) of this Deed of Trust.
“Lease Guaranty” is defined in Section 2.18(a) of this Deed of Trust.
“Loan” is defined in Section 6.12 of this Deed of Trust.
“Make-Whole Amount” means, with respect to the Note an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal plus fifty (50) basis points, provided that the Make-Whole Amount may
in no event be less than zero. For the purposes of determining the Make-Whole
Amount, the following terms have the following meanings:
“Called Principal” means, with respect to the Note, the principal of such Note
that is to be prepaid pursuant to Section 2.12 of this Deed of Trust or has
become or is declared to be immediately due and payable pursuant to Section 5.2
of this Deed of Trust, as the context requires.
“Discounted Value” means, with respect to the Called Principal of the Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of the Note,
0.50% over the yield to maturity implied by (i) the yields reported, as of 10:00
A.M. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX‑1” on the Bloomberg Financial Markets (or such other display as may replace
Page PX-1 on the Bloomberg Financial Markets) for actively traded U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable, the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield will be determined, if necessary, by (a) converting U.S. Treasury
bill quotations to bond‑equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the duration closest to and greater than the Remaining
Average Life and (2) the actively traded U.S. Treasury security with the
duration closest to and less than the Remaining Average Life.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one‑twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
the Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 2.12 of this Deed of Trust or Section 5.2 of this Deed of
Trust.
“Settlement Date” means, with respect to the Called Principal of the Note, the
date on which such Called Principal is to be prepaid pursuant to Section 2.12 of
this Deed of Trust or has become or is declared to be immediately due and
payable pursuant to Section 5.2 of this Deed of Trust, as the context requires.





--------------------------------------------------------------------------------

Exhibit 10.4


“Management Agreement” is defined in Section 2.14(e) of this Deed of Trust.
“Maturity Date” shall mean May 15, 2034.
“Moody’s” means Moody’s Investors Service, Inc., or if applicable its successor.
“Non-Recourse Person” is defined in Section 6.10 of this Deed of Trust.
“Note” is defined in Recital A hereto.
“Note Purchase Agreement” is defined in Recital A hereto.
“NRSRO” means a Nationally Recognized Statistical Rating Organization so
designated by the Securities Exchange Commission whose status has been confirmed
by the Securities Valuation Office of the National Association of Insurance
Commissioners.
“Operative Agreements” shall mean, collectively, the Note Purchase Agreement,
the Lease, the Assignment of Leases and Rents, this Deed of Trust, the Indemnity
and Guaranty Agreement, the SNDA Agreement, the Escrow and Servicing Agreement,
and the Note (each as amended, supplemented, restated or otherwise modified in
accordance with its respective terms).
“Organizational Documents” of any entity shall mean (a) in the case of a
corporation, the articles or certificate of incorporation (or the equivalent of
such items under state law) and the by-laws of such corporation, (b) in the case
of a limited liability company, the certificate or articles of existence or
formation and the operating agreement of such limited liability company, (c) in
the case of a limited partnership, the certificate of formation and limited
partnership agreement of such limited partnership and the Organizational
Documents of the general partner of such limited partnership, (d) in the case of
a trust, the certificate of formation (if applicable) and the trust agreement
for such trust, and (e) any equivalent documents, to the foregoing under the
State law where such entity was organized or formed, each as amended or amended
and restated, and in effect from time to time.
“Other Leases” is defined in Section 2.18(a) of this Deed of Trust.
“Permitted Encumbrances” shall mean the liens described in clauses (a) through
(i) of Section 2.17 of this Deed of Trust.
“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization.
“Personal Property” shall mean the personal property described in Granting
Clause Fourth of this Deed of Trust.
“Rents” is defined in Section 2.18(a) of this Deed of Trust.
“Restoration” is defined in Section 4.1 of this Deed of Trust.
“Restoration Funds” is defined in Section 4.1 of this Deed of Trust.
“S&P” means Standard & Poor’s, a division of The McGraw Hill Companies, Inc., or
if applicable its successor.
“Secondary Market Transaction” is defined in Section 6.12 of this Deed of Trust.
“Security” shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.
“SNDA Agreement” shall mean the Subordination, Non‑Disturbance and Attornment
Agreement among the Beneficiary, the Tenant and the Grantor.
“Special Risk Insurer” shall mean the issuer of the Special Risk Policy, its
successors and assigns.
“Special Risk Policy” is defined in Section 2.15(a)(iii).





--------------------------------------------------------------------------------

Exhibit 10.4


“Subsidiary” shall mean any Person of which more than 50% (by number of votes)
of the Voting Interest is owned and controlled by the Grantor and/or one or more
Persons which are Subsidiaries of the Grantor.
“Successor Grantor” is defined in Section 2.3(g) of this Deed of Trust.
“Successor Indemnitor” is defined in Section 2.3(g) of this Deed of Trust.
“Successor Owner” is defined in Section 2.3(h) of this Deed of Trust.
“Taxes” is defined in Section 2.16 of this Deed of Trust.
“Tenant” shall mean not only BNSF Railway Company, a Delaware corporation, but
also its successors and assigns.
“Trust Agreement” shall mean that certain Pass-Through Trust Agreement and
Declaration of Trust dated as of March 12, 2015 by Wells Fargo Bank Northwest,
N.A., as trustee, relating to the transactions cintemplated in the Operative
Agreements.
“Trust Certificates” is defined in the Trust Agreement.
“Trustee” shall mean Malcolm Morris, and any successor thereto appointed
pursuant to Section 6.7 of this Deed of Trust, to the extent required by law to
permit the exercise of any remedies pursuant to Section 5.2 of this Deed of
Trust and for any other purpose hereunder shall mean the Beneficiary.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
the State of Texas, as amended.
“Voting Interest” shall mean Securities or equity ownership interest of any
class or classes of a Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to elect a majority of the corporate
directors (or Persons performing similar functions).
SECTION 2.
GENERAL COVENANTS AND WARRANTIES.

From and after the Closing Date (as defined in the Note Purchase Agreement) and
continuing so long as the Indebtedness Hereby Secured, remains unpaid, the
Grantor covenants that:
Section 2.1.    Office for Notices. The Grantor will keep an office at c/o CRIC2
Funds, LLC 29 Commonwealth Avenue, 8th Floor, Boston, Massachusetts 02116 where
notices, presentations and/or demands to or upon the Grantor in respect of said
Note or this Deed of Trust may be given or made, until such time as the Grantor
shall so notify the Beneficiary in writing of any change of location of such
office.
Section 2.2.    Maintenance of Existence, Rights. The Grantor will at all times
preserve and keep in full force and effect its existence and will obtain and
maintain in full force and effect all franchises, privileges, rights, licenses
and permits and all other consents, approvals and authorizations of any
governmental authority necessary for the ownership and efficient operation and
maintenance of its business and property which failure to obtain and maintain
would materially and adversely affect the properties, business, prospects,
profits or condition of the Grantor.
Section 2.3.    Negative Covenants. The Grantor will not:
(a)    engage in any business other than the ownership and development of the
Granted Property, the leasing of the Granted Property to the Tenant and the
financing thereof through the issuance of the Note, as expressly contemplated by
the Operative Agreements to which the Grantor is a party;
(b)    be or become liable in respect of any guaranty, except for any guaranties
that are part of, or permitted by the Operative Agreements;
(c)    incur any Indebtedness other than (i) Indebtedness Hereby Secured,
(ii) Taxes not yet due and payable and items being contested pursuant to
Section 2.16(b), (iii) trade payables incurred in the ordinary course of
business not





--------------------------------------------------------------------------------

Exhibit 10.4


exceeding $500.00 paid within sixty (60) days of date incurred, and (iv)
organizational expenses of a de minimis nature, and (v) obligations under the
Lease;
(d)    make, or permit to remain outstanding, any investment, loan or advance
to, or own or acquire any stock or Securities of, any Person except that the
Grantor may make any investment, loan or advance required to be made to satisfy
its obligations under the Operative Agreements to which the Grantor is a party;
(e)    pay or declare any dividend, or make any other distribution if, after
giving effect thereto, a Default or Event of Default would exist;
(f)    enter into any lease of any of the Granted Property, whether as lessor or
as lessee, other than the Lease or any sublease permitted under the Lease;
(g)    sell, transfer, exchange or otherwise dispose of the Granted Property or
any part or portion thereof, except as expressly permitted by this Deed of
Trust, provided, however, that in connection with any such transfer, sale,
exchange or disposition (the purchaser, transferee or new owner in connection
with such sale, transfer, exchange or disposition is herein referred to as the
“Successor Grantor”, the following conditions are met:
(i)    the Successor Grantor shall be a single purpose entity (the
Organizational Documents of which shall contain provisions reasonably acceptable
to the Beneficiary and similar to the “special purposes entity” provisions
included in the Grantor’s Organizational Documents and shall obtain all
governmental consents, approvals and authorizations required of its organization
and operation;
(ii)    after giving effect to the sale, the Successor Grantor shall be in
compliance with this Deed of Trust and no Default or Event of Default shall have
occurred which shall then be continuing;
(iii)    the Successor Grantor shall assume all rights, duties and obligations
of the Grantor under the Operative Agreements arising after the date of such
assumption;
(iv)    the Successor Grantor shall have delivered to the Beneficiary an opinion
of its counsel which is satisfactory in form to the Beneficiary covering the due
authorization, execution, delivery and enforceability of documents entered into
by the Successor Grantor to comply with the foregoing conditions of this
paragraph (g) and covering such other related matters as the Beneficiary or
special counsel to the beneficial holder of the Note may reasonably require;
(v)    the Successor Grantor and the beneficial owner or owners of equity
interests in the Successor Grantor (the “Successor Indemnitors”) shall have
entered into and delivered to the Beneficiary an Indemnity and Guaranty
Agreement, in the same form as such document delivered to the Beneficiary on the
Closing Date and the reputation (including but not limited to compliance with
the Office of Foreign Assets Control, absence of any felony conviction, absence
of claims or suits filed against the Beneficiary or the holder of the beneficial
interest in the Note), creditworthiness (including but not limited to no
voluntary or involuntary bankruptcy filings) and experience (including but not
limited to having sufficient experience owning, operating or managing comparable
properties) of the Successor Indemnitors in real estate ownership, management
and/or development shall be reasonably acceptable to the Beneficiary. Upon the
execution and delivery of the Indemnity and Guaranty Agreement by the Successor
Grantor to the Beneficiary, the Grantor and the Existing Guarantors shall be
released from any future liability accruing from and after the effective date
thereof;
(vi)    all filings, recordings and title insurance date downs or endorsements
which are deemed necessary by the Beneficiary or special counsel to the
beneficial holder of the Note shall have been made in appropriate public
offices;
(vii)    the Grantor shall (A) pay to the Beneficiary a fee equal to $100,000
(provided, however, no such fee shall be due upon the first transfer) and
(B) pay all of the reasonable legal fees and expenses of the special counsel
representing the beneficial holder(s) of the Note in connection with the sale of
the Granted Property to the Successor Grantor;





--------------------------------------------------------------------------------

Exhibit 10.4


(viii)    the Grantor shall deliver to the Beneficiary (1) a copy of a waiver
executed by the Tenant pursuant to which the Tenant waives any right of first
refusal, right of first offer or other purchase option (if any) vested in the
Tenant pursuant to the terms of the Lease or otherwise, or (2) such other
evidence acceptable to Beneficiary in Beneficiary’s reasonable discretion
(provided that Beneficiary may consult with a title company with respect to this
issue), that such right of first refusal, right of first offer or other purchase
option is not applicable or has lapsed;
(ix)    the Grantor shall have obtained the consent of the Special Risk Insurer
if required under the Special Risk Policy and the Successor Grantor shall have
assumed all of the Grantor’s obligations under the Special Risk Policy; and
(x)    the Grantor shall have obtained the consent of the Environmental
Liability Insurer if required under the Environmental Liability Policy and the
Successor Grantor shall have assumed all of the Grantor’s obligations under the
Environmental Liability Policy.
Notwithstanding anything to the contrary contained herein or in any other
Operative Agreement, the Grantor shall not be permitted to sell the Granted
Property to the Tenant, or an affiliate of the Tenant, without the prior written
consent of the Beneficiary.
If the Granted Property is sold in accordance with the terms of this
Section 2.3(g), then upon satisfaction of the conditions set forth therein, the
selling Grantor (but not, for avoidance of doubt, the Successor Grantor) shall
be released from all liability under this Deed of Trust and the other Operative
Agreements, except for obligations accruing prior to the date of such sale.
(h)    permit any direct or indirect holder or owner of an equity, ownership,
membership, partnership, or voting interest in the Grantor (an “Existing Owner”)
to sell, transfer, exchange or otherwise dispose of such interest in any
transaction or series of transactions (each a “Transfer”) that would result in a
different Person or entity holding or owning, directly or indirectly, a
controlling interest in the Grantor than held or owned such controlling interest
on the Closing Date (the “Successor Owner”); provided that in connection with
such sale, the following conditions are met:
(i)    after giving effect to the sale, the Grantor shall be in compliance with
this Deed of Trust and no Default or Event of Default shall have occurred which
shall then be continuing;
(ii)    the Successor Owner shall have assumed the obligations of the Existing
Guarantors under, or entered into an agreement in the same form as the Indemnity
and Guaranty Agreement delivered on the Closing Date;
(iii)    the reputation (including but not limited to compliance with the Office
of Foreign Assets Control, absence of any felony conviction, absence of claims
or suits filed against the Beneficiary or the holder of the beneficial interest
in the Note), creditworthiness (including but not limited to no voluntary or
involuntary bankruptcy filings) and experience (including but not limited to
having sufficient experience owning, operating or managing comparable
properties) of such Successor Owner in real estate ownership, management and/or
development shall be reasonably acceptable to the Beneficiary; and
(iv)    the Successor Owner shall (A) pay to the Beneficiary a fee equal to
$100,000 (provided, however, no such fee shall be due upon the first transfer)
and (B) pay all of the reasonable legal fees and expenses of the special counsel
representing the beneficial holder of the Note in connection with the sale of
such interest to the Successor Owner;
(v)    if required under the Special Risk Policy, the Grantor shall have
obtained the consent of the Special Risk Insurer so that the Special Risk Policy
remains in full force and effect; and
(vi)    if required under the Environmental Liability Insurance Policy, the
Grantor shall have obtained the consent of the Environmental Liability Insurer
so that the Environmental Liability Insurance Policy remains in full force and
effect.





--------------------------------------------------------------------------------

Exhibit 10.4


If a controlling interest in the Grantor is sold in accordance with the terms of
this Section 2.3(h), then upon satisfaction of the conditions set forth therein,
the Existing Owner shall be released from all liability under this Deed of Trust
and the other Operative Agreements, except for obligations accruing prior to the
date of such sale.
Notwithstanding anything in this Section 2.3(h) to the contrary, direct or
indirect transfers of non-controlling ownership interests in the Grantor shall
be permitted hereunder any number of times without consent of the Beneficiary or
compliance with the foregoing conditions so long as a Person or entity holding
or owning a controlling interest in the Grantor on the Closing Date continues to
hold or own a controlling interest after giving effect to such transfer.
(i)    A Transfer within the meaning of Section 2.3(h) shall not include (i)
transfers made in accordance with an estate plan or transfers to Affiliates and
(ii) transfers of ownership interests in the Grantor made by devise or descent
or by operation of law upon the death of a member or owner of the Grantor,
subject however, to all the following requirements: (A) written notice of any
transfer under this Section 2.3(i) whether by will, trust or other written
instrument, operation of law or otherwise, is provided to Beneficiary, together
with copies of such documents relating to the transfer as Beneficiary may
reasonably request, (B) control over the management and operation of the Granted
Property thereafter is assumed by persons who are acceptable in all respects to
Beneficiary in its reasonable discretion, (C) no such transfer will release the
respective estate from any liability as an Existing Guarantor, and (D) no such
transfer, death or other event has any adverse effect either on the
bankruptcy-remote status of the Grantor or on the status of the Grantor as a
continuing legal entity liable for the payment of the Indebtedness Hereby
Secured and the performance of all other obligations secured hereby;
(j)    institute proceedings to be adjudicated bankrupt or insolvent, or consent
to the institution of bankruptcy or insolvency proceedings against it, or file a
petition under state law relating to bankruptcy or insolvency, or consent to the
appointment of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Grantor, or a substantial part of its property,
or make any assignment for the benefit of creditors, or, except as required by
law, admit in writing its inability to pay its debts generally as they become
due, or take any company action in furtherance of any such action;
(k)    amend or modify the Organizational Documents of the Grantor;
(l)    create, organize or establish any Subsidiary;
(m)    conduct its business in any manner that would likely result in the
substantive consolidation of the Grantor with its member or members in
bankruptcy;
(n)    violate, or permit any holder of an equity interest in the Grantor to
violate, the restrictions outlined in Sections 44 (Right of First Offer) and 45
(Right of First Refusal) of the Lease;
(o)    will not, and will not permit any of its Affiliates to, own, develop,
manage, operate or have any financial interest in a Competing Facility;
(p)    sell or transfer the Granted Property for an amount less than the
Indebtedness Hereby Secured at the time of such sale or transfer.
Section 2.4.    Mergers and Consolidations. The Grantor will not consolidate
with or be a party to a merger with any other Person.
Section 2.5.    Financial Information and Reports. The Grantor will keep proper
books of record and account in which full, true and correct entries will be made
of all dealings or transactions of or in relation to the business and affairs of
the Grantor in accordance with the accounting basis used for income tax purposes
and will furnish to the Beneficiary:
(a)    As soon as available and in any event within one hundred twenty (120)
days after the close of each fiscal year of the Grantor, copies of:
(i)    a balance sheet of the Grantor as of the close of such fiscal year, and





--------------------------------------------------------------------------------

Exhibit 10.4


(ii)    a statement of operating income, retained earnings and cash flows of the
Grantor for such fiscal year,
in each case setting forth in comparative form the figures for the preceding
fiscal year, all in reasonable detail and accompanied by a certificate of an
officer of the Grantor to the effect that such financial statements have been
prepared in accordance with the accounting basis used for tax purposes, are
complete and correct and present fairly, in all material respects, the financial
condition of the Grantor; provided, that if the financial statements required by
this paragraph (a) shall be prepared by a firm of independent public
accountants, then in lieu of a statement certified by an officer of the Grantor,
copies of such statements shall be furnished to the Beneficiary at the times
required by the preceding provisions of this paragraph (a);
(b)    Within the periods provided in paragraph (a) above, the written statement
of the Grantor, signed by an authorized officer of the Grantor, stating whether,
to the best of his knowledge, there existed as of the date of such financial
statements and on the date of the certificate any Default or Event of Default
under this Deed of Trust, and specifying the nature and period of existence
thereof and the action the Grantor is taking and proposes to take with respect
thereto; and
(c)    Such additional information as the Beneficiary may reasonably request
concerning the Grantor and the Indemnitor (including without limitation
financial statements of the Indemnitor.
The Grantor will permit the Beneficiary (or such Persons as the Beneficiary may
designate) to visit and inspect the Granted Property under the Grantor’s
guidance, to examine all of its books of account, records, reports and other
papers, to make copies and extracts therefrom and to discuss its affairs,
finances and accounts with its officers, agents and representatives, all at such
reasonable times and as often as any such holder may reasonably desire, in each
case subject to the terms and conditions set forth in the Lease, provided, that
at any time when an Event of Default shall have occurred and be then continuing,
such visit and inspection shall be at the expense of the Grantor.
Section 2.6.    Notice of Default. The Grantor will, immediately upon an officer
or member of the Grantor acquiring actual knowledge of a Default or Event or
Default, furnish a written notice to the Beneficiary specifying the nature and
period of existence of such condition or event and what action the Grantor is
taking or proposes to take with respect thereto.
Section 2.7.    Mortgage Title Insurance Policy. The Grantor will, on the
Closing Date, at its own cost and expense, procure and deliver to the
Beneficiary or its counsel an ALTA 2006 Loan Policy of Title Insurance issued by
a title insurance company acceptable to the Beneficiary which policy shall
conform to the commitment or pro forma, as applicable, for title insurance
issued to the Beneficiary in the form attached as an exhibit to the Escrow
Instruction Letter delivered at Closing which policy shall be not less than the
principal amount of the Note issued and delivered on the Closing Date covering
the Granted Property showing marketable fee title to the Granted Property to be
in the Grantor, subject only to Permitted Encumbrances, which policy shall also
insure the Beneficiary against all loss or damage sustained by reason of this
Deed of Trust not being a first and paramount lien at the date of such policy
upon title to the Granted Property and which policy shall show recordation of
this Deed of Trust and the SNDA Agreement, shall be dated the Closing Date and
shall otherwise be in form and substance satisfactory to the Beneficiary.
Section 2.8.    Payment of Certain Taxes. The Grantor covenants and agrees to
pay all taxes, assessments and governmental charges or levies imposed upon this
Deed of Trust or the Note or any other Indebtedness Hereby Secured.
Section 2.9.    Ownership of Granted Property. The Grantor covenants and
warrants that it has good and marketable title to the Granted Property
hereinbefore conveyed to the Beneficiary free and clear of all liens, charges
and encumbrances whatever except Permitted Encumbrances, and the Grantor has
full right, power and authority to grant, warrant, mortgage, pledge, assign,
sell, demise, bargain, hypothecate, convey, grant a security interest in,
transfer and set over the same to the Beneficiary for the uses and purposes in
this Deed of Trust set forth; and the Grantor will warrant and defend the title
to the Granted Property against all claims and demands whatsoever. Without
limiting the foregoing, the Grantor represents and warrants that the
restrictions, exceptions, reservations, limitations, interests and other
matters, if any, set forth immediately following the specific descriptions of
the parcels of land in Exhibit A attached hereto, together with all other
restrictions, exceptions, reservations, limitations, interests and other
matters, if any, existing on the date of execution and delivery of this Deed of
Trust, do not in the aggregate impair the value of the Granted Property or
adversely affect the utility, structural integrity or beneficial enjoyment of
the Granted Property for the uses to which the Granted Property is being put.





--------------------------------------------------------------------------------

Exhibit 10.4


Section 2.10.    Further Assurances. The Grantor will, at its own expense, do,
execute, acknowledge and deliver all and every further act, deed, conveyance,
transfer and assurance necessary or proper for the better assuring, conveying,
assigning and confirming unto the Beneficiary all of the Granted Property, or
property intended so to be, whether now owned or hereafter acquired.
Section 2.11.    Payment of Principal and Interest. The Grantor will duly and
punctually pay the principal of, and premium of, if any, and interest on the
Note secured hereby according to the terms thereof.
Section 2.12.    Prepayment of Note. No prepayment of the Note may be made
except to the extent and in the manner expressly permitted by this Section 2.12.
(a)    Required Prepayment without Make-Whole Amount in the Event of
Condemnation. In the event of a condemnation of all or a portion of the Granted
Property which results in a termination of the Lease the Grantor shall prepay
the Note in whole, but not in part, by payment of the principal amount of the
Note then outstanding, together with accrued interest thereon to the date of
such prepayment, which prepayment shall be made taking into account the proceeds
paid under any insurance policies carried pursuant to this Deed of Trust, but
without any Make-Whole Amount.
(b)    Optional Prepayment with Make-Whole Amount. The Grantor shall have the
privilege, at any time and from time to time, of prepaying the outstanding Note,
in whole but not in part by payment of the principal amount of the Note, and
accrued interest thereon to the date of such prepayment, together with a premium
equal to the Make-Whole Amount, determined as of two (2) business days prior to
the date of such prepayment pursuant to this Section 2.12(b).
(c)    Notice of Prepayments.    The Grantor will give notice of any intended
prepayment of the Note pursuant to Section 2.12(b) to the Beneficiary not less
than thirty (30) days nor more than sixty (60) days before the date fixed for
such prepayment specifying (i) such date and (ii) the principal amount of the
Note to be prepaid on such date. Notice of prepayment having been so given, the
principal amount of the Note specified in such notice, together with accrued
interest thereon and the premium, if any, payable with respect thereto shall
become due and payable on the prepayment date specified in said notice. Not
later than two (2) business days prior to the prepayment date specified in such
notice, the Beneficiary shall provide the Grantor written notice of the
principal amount, accrued interest thereon to the date of such prepayments and
Make-Whole Amount, if any, due and payable by the Grantor on the prepayment date
together with a calculation of the Make-Whole Amount and such calculation by the
Beneficiary shall be presumptively correct absent manifest error.
Section 2.13.    Method and Place of Payment of Principal and Interest. Anything
in the Note or this Deed of Trust to the contrary notwithstanding, the Grantor
will promptly and punctually pay, or cause the Escrow Agent to pay, the
principal of the Note and premium, if any, and interest thereon, without any
presentment thereof, at the address set forth for payment on Schedule I attached
to the Escrow and Servicing Agreement (or to any nominee designated by the
Beneficiary) as payee, at its address specified in writing to, and received by,
the Grantor at least ten (10) days prior to the date fixed for such payment) and
if a bank account is designated for the Beneficiary in said Schedule I, payments
will be made in immediately available funds to such bank account, or payments
will be made in such other manner or such other place within the continental
limits of the United States as the Beneficiary may reasonably direct in writing.
If the Beneficiary shall sell or transfer the Note, the Beneficiary will notify
the Grantor of such action and of the name and address of the transferee of the
Note and the Beneficiary will, prior to the delivery of the Note, make a
notation on the Note of the date to which interest has been paid on the Note
and, if not previously made, a notation on the Note of the extent to which any
payment has been made on account of the principal of the Note.
Section 2.14.    Maintenance of Granted Property, Other Liens, Compliance with
Laws, Etc. (a) The Grantor shall (i) subject to Sections 3 and 4 hereof,
promptly repair, restore or rebuild or cause any such repair, restoration or
rebuilding of, any buildings or improvements now or hereafter located on the
Granted Property which may become damaged or be destroyed, (ii) keep, or cause
to be kept, the Granted Property in good condition and repair, ordinary wear and
tear excepted, without waste, and free from all claims, liens, charges and
encumbrances other than Permitted Encumbrances, (iii) pay, or cause to be paid,
when due any indebtedness which may be secured by a lien or charge on the
Granted Property which does not constitute a Permitted Encumbrance, and upon
request exhibit satisfactory evidence of the discharge of such lien to the
Beneficiary, (iv) comply with, or cause to be complied with, all requirements of
law or municipal ordinances with respect to the Granted Property and the use
thereof (including, without limitation, any law or municipal ordinance with
respect to environmental protection or hazardous wastes), failure to comply with
which would result in any material interference with the use or operation of the
Granted Property by the Grantor, (v) promptly procure, maintain and comply with,
or cause to be promptly procured, maintained and complied with, all permits,
licenses and other authorizations required for the use of the Granted Property
or any erection, installation, operation and maintenance of the Granted Property
or any part thereof, and (vi) make no material alterations in said Granted
Property except as required by law or





--------------------------------------------------------------------------------

Exhibit 10.4


municipal ordinance or as permitted under the Lease; provided, however, that so
long as the Granted Property is subject to the Lease, (A) the requirements with
respect to the maintenance, repair, restoration and rebuilding of the Granted
Property contained in this Section 2.14 shall be satisfied by the maintenance,
repair, restoration and rebuilding of the Granted Property in accordance with
and to the extent provided in the Lease and (B) the exercise by Tenant of any
right granted to it under the Lease shall not give rise to a default under this
Deed of Trust if such right is exercised in compliance with the Lease so long as
neither the lien nor the priority of this Deed of Trust is impaired by the
exercise of such rights.
(b)    The Grantor may, or may permit the Tenant to, (i) construct upon the
Granted Property additional buildings, structures and other improvements and
(ii) install, assemble and place upon the Granted Property any trade fixtures,
signs, furniture, furnishings, equipment, machinery and other tangible personal
property used or useful in the business of the Grantor or the Tenant or any
subtenant, as the case may be, whether or not classified as fixtures under
applicable law, in each case, in accordance with applicable law. Subject to the
qualifications set forth in paragraph (a) immediately following Granting Clause
Sixth of this Deed of Trust, all such buildings, structures and other
improvements shall be and remain part of the realty and shall be subject to this
Deed of Trust. Such trade fixtures, signs, furniture, furnishings, equipment,
machinery and other tangible personal property shall be and remain the property
of the Grantor or the Tenant as the case may be, shall not be deemed part of the
Granted Property for purposes of condemnation or casualty, and the Grantor or
the Tenant, as the case may be, may remove the same from the Granted Property at
any time prior to the expiration or earlier termination of this Deed of Trust,
provided that the Grantor, at its expense, shall repair or shall cause the
Tenant to repair any damage to the Granted Property resulting from such removal.
(c)    Any repair, restoration, rebuilding, substitution, replacement,
modification, alteration of or addition to the Granted Property pursuant to this
Section 2.14 must not impair the market value or usefulness of the Granted
Property for use in the ordinary course of business; shall be expeditiously
performed in a good and workmanlike manner and be completed in compliance with
all laws, ordinances, orders, rules, regulations and requirements applicable
thereto, including to the extent necessary to maintain in full force and effect
the policies of insurance required by Section 2.15 hereof. All costs and
expenses of each such repair, restoration, rebuilding, substitution,
replacement, the discharge of all liens filed against the Granted Property
arising out of the same, together with all costs and expenses necessary to
obtain any permits or licenses required in connection therewith shall be
promptly paid by the Grantor or the Tenant.
(d)    The Grantor will only use and operate the Granted Property, or permit the
same to be used and operated, for any lawful purpose. The Grantor will not
initiate, join in, acquiesce in, or consent to any change in any legal
requirements, limiting or defining the use that may be made of the Granted
Property without the express written consent of the Beneficiary (which consent
shall not be unreasonably withheld). If, under applicable zoning provisions, the
use of all or a portion of the Granted Property is or will become a
nonconforming use, the Grantor will not cause or permit such nonconforming use
to be discontinued or abandoned without the Beneficiary’s express written
consent.
(e)    Prior to entering into any management agreement or other agreement with
respect to the management of the Granted Property (a “Management Agreement”),
the Grantor shall execute and deliver to Beneficiary, or cause to be executed
and delivered to Beneficiary, a Subordination of Management Agreement, in form
and substance satisfactory to Beneficiary, pursuant to which the party who shall
act as manager of the Granted Property under such Management Agreement shall,
among other things, subordinate its right to payment for services rendered in
managing the Granted Property to the payment of the debt service to Beneficiary
with respect to the Note.
Section 2.15.    Insurance. (a) The Grantor will continuously maintain, or will
cause to be continuously maintained, the following-described insurance coverage,
all of which must be satisfactory to the Beneficiary as to form of policy,
amounts, deductibles, sublimits, types of coverages, exclusions and companies
underwriting these coverages:
(i)     Insurance with respect to the Improvements and Personal Property
insuring against any peril now or hereafter included within the classification
“Cause of Loss - Special Form” (sometimes referred to as “All Risk of Physical
Loss”), without exclusion for terrorism and together with an “Ordinance and Law”
endorsement, in amounts at all times sufficient to prevent Beneficiary from
becoming a co-insurer within the terms of the policies and under applicable law,
but in any event such insurance shall be maintained in an amount which, after
application of deductible, shall be equal to the full insurable value of the
Improvements and Personal Property, the term “full insurable value” to mean the
actual replacement cost of the Improvements and Personal Property (without
taking into account any depreciation, and exclusive of excavations, footings and
foundations, landscaping and paving) determined annually by an insurer, a
recognized independent insurance broker or an independent appraiser selected and
paid by the Grantor and in no event less than the coverage required pursuant to
the terms of any Lease;





--------------------------------------------------------------------------------

Exhibit 10.4


(ii)    Comprehensive public liability insurance on an “occurrence basis” or a
“claims made basis” against claims for “personal injury” including without
limitation bodily injury, death or property damage occurring on, in or about the
Granted Property and the adjoining streets, sidewalks and passageways, provided
that such insurance shall afford immediate minimum protection to a combined
single limit of at least $10,000,000 per person and accident and at least
$2,000,000 for property damage liability;
(iii)    Non-cancelable insurance against a condemnation of the Granted Property
which results in a termination of the Lease or an abatement of or reduction in
rent in an amount not less than the opening principal balance of the Note (the
“Special Risk Policy”);
(iv)    Environmental liability insurance policy (the “Environmental Liability
Policy”) in an aggregate amount of not less than $10,000,000, providing
substantially the same coverage as the environmental liability insurance policy
obtained by the Company on the Closing Date, naming the Beneficiary as an
additional insured and providing that it will not be cancelled or materially
altered without the Beneficiary first receiving at least 30 days’ prior written
notice of such cancellation or material alteration; and
(v)    Business Automobile Coverage Insurance containing a combined single limit
of at least $1,000,000 per occurrence or claim.
(b)    Any insurance coverage maintained in accordance with Section 2.15(a)
shall at all times be written by insurance companies of recognized national
standing and with a rating of A and Class VII or better by A.M. Best Company or
an equivalent rating by an NAIC-approved rating organization and authorized to
do business in the State of Texas and: (A) shall name the Grantor and the
Beneficiary as insureds, additional insureds or loss payee (as applicable), as
their interests may appear, (B) in the case of policies covering loss or damage
to the Granted Property, shall provide that such losses, if any, shall be
payable solely to the Beneficiary or, at the direction of the Beneficiary, the
depository under a standard mortgagee or beneficiary loss payable clause
satisfactory to the Beneficiary, (C) shall provide that the Beneficiary’s
interest shall be insured regardless of any breach or violation by the Grantor
of any warranties, declarations or conditions contained in such policies,
(D) such insurance, as to the interest of the Beneficiary therein, shall not be
invalidated by the use or operation of the Granted Property for purposes which
are not permitted by such policies, nor by any foreclosure or other proceedings
relating to the Granted Property, nor by change in title to or ownership of the
Granted Property, (E) the insurers shall waive any right of subrogation of the
insurers to any set-off or counterclaim or any other deduction, whether by
attachment or otherwise, in respect of any liability of the Grantor, (F) if any
premium or installment is not paid when due, or if such insurance would lapse or
be canceled, terminated or materially changed for any reason whatsoever, the
insurers will promptly notify the Beneficiary and any such lapse, cancellation,
termination or change shall not be effective as to the Beneficiary for thirty
(30) days after receipt of such notice, (G) appropriate certification shall be
made to the Beneficiary by each insurer with respect thereto, and (H) shall
provide for deductibles in amounts not in excess of amounts as is customary for
companies similarly situated and owning properties in the State of Texas similar
to the Granted Property; provided, however, notwithstanding the foregoing, any
insurance coverage maintained in accordance with Section 2.15(a)(i), (ii) and
(v) may be (x) maintained by the Tenant pursuant to a program of self-insurance
so long as the Tenant maintains a long-term unsecured debt rating of at least
Investment Grade or (y) maintained by the Tenant with third party insurance
companies in accordance with the terms of the Lease. Provided no Default or
Event of Default has occurred or is continuing, the loss, if any, under any
policy pertaining to loss by reason of damage to or destruction of any portion
of the Granted Property shall be adjusted with the insurance companies by the
Grantor, subject to the reasonable approval of the Beneficiary if the loss
exceeds $50,000. The loss so adjusted shall be paid to the Beneficiary pursuant
to said loss payable clause unless said loss is $50,000 or less in which case
said loss shall be paid directly to the Grantor, provided no Default or Event of
Default has occurred and is continuing, in which event any such loss shall be
paid to the Beneficiary.
(c)    The Grantor shall furnish the Beneficiary with certificates or other
satisfactory evidence of maintenance of the insurance required hereunder
(including, without limitation, evidence of self-insurance by the Tenant, if
applicable) and with respect to any renewal policy or policies shall furnish
certificates evidencing such renewal not less than thirty (30) days prior to the
expiration date of the original policy or renewal policies. All such policies
shall provide that the same shall not be canceled without at least thirty
(30) days’ prior written notice to each insured named therein.
(d)    For the avoidance of doubt, insurance or self-insurance maintained by
Tenant in compliance with the requirements set forth in Section 33 of the Lease
(as in effect on the date of this Deed of Trust) will satisfy Grantor’s
obligations under Sections 2.15(a)(i), (ii) and (v) of this Deed of Trust,
provided the insurer rating requirement set forth in the initial sentence of
Section 2.15(b) hereof is satisfied or, in the case of self-insurance, the
Tenant maintains a long term unsecured debt rating of at least Investment Grade
while self-insuring.





--------------------------------------------------------------------------------

Exhibit 10.4


Section 2.16.    Payment of Taxes and Other Charges. (a) The Grantor will pay
and discharge (if they are not otherwise paid by Tenant under the Lease), before
the same shall become delinquent, together with interest and penalties thereon,
if any, (i) all taxes, assessments (including assessments for benefits from
public works or improvements whenever begun or completed), levies, fees, water,
sewer, electrical and other utility service rents and charges, and all other
governmental charges, general and special, ordinary and extraordinary, and
whether or not within the contemplation of the parties hereto, which are at any
time levied upon or assessed against it or the Granted Property or any part
thereof or upon this Deed of Trust or the Note secured hereby, or upon the
revenues, rents, issues, income and profits in respect of the Granted Property,
or arising in respect of the occupancy, use or possession thereof, which failure
to pay would result in the creation of a lien upon the Granted Property or any
part thereof, or upon the revenues, rents, issues, income and profits of the
Granted Property or in the diminution thereof or would result in any material
interference with the use or operation of the Granted Property by the Grantor,
(ii) all franchise, excise and other taxes, fees and charges assessed, levied or
imposed in respect of its existence or its right to do business in any state,
(iii) all income, excess profits, excise, sales, franchise, gross receipts and
other taxes, duties or imposts, whether of a like or different nature, assessed,
levied or imposed by any governmental authority on it or the Granted Property,
or any portion thereof, or upon the revenues, rents, issues, income and profits
of the Granted Property if the failure to pay any such tax, duty or impost might
result in the creation of a lien upon any asset of the Grantor or the Granted
Property or any part thereof or upon the revenues, rents, issues, income and
profits of the Granted Property or in the diminution thereof, and whether or not
any such tax, duty or impost is payable directly by the Grantor or is subject to
withholding at the source and (iv) all lawful claims and demands of mechanics,
laborers, materialmen and others which, if unpaid, might result in the creation
of a lien on the Granted Property or upon the revenues, rents, issues, income
and profits of the Granted Property and, in general, will do or cause to be done
everything necessary so that the lien hereof shall be fully preserved, at the
cost of the Grantor, without expense to the Beneficiary (items (i) through (iv),
inclusive, are collectively, the “Taxes”).
(b)    After prior written notice to the Beneficiary, the Grantor, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any of the Taxes, provided that (i) no Event
of Default has occurred and is continuing under any of the Operative Agreements,
(ii) such proceeding shall suspend the collection of the Taxes from the Grantor
and from the Granted Property or the Grantor shall have paid all of the Taxes
under protest, (iii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which the Grantor
is subject and shall not constitute a default thereunder, (iv) neither the
Granted Property nor any part thereof or interest therein will be in danger of
being sold, forfeited, terminated, cancelled or lost and (v) the Grantor shall
have maintained adequate reserves for the payment of the Taxes, together with
all interest and penalties thereon, unless the Grantor has paid all of the Taxes
under protest, or the Grantor shall have furnished the security as may be
required in the proceeding, or as may be reasonably requested by the Beneficiary
to insure the payment of any contested Taxes, together with all interest and
penalties thereon. Nothing in this Section 2.16(b) shall prohibit the Tenant
from contesting the payment of Taxes to the extent the Tenant is permitted to do
so under the terms and conditions of the Lease, and the Grantor shall not be
deemed in default of its obligations hereunder so long as Tenant is diligently
contesting the payment of such Taxes in compliance with the terms of the Lease.
Section 2.17.    Limitation on Liens. The Grantor will not create or incur or
suffer to be incurred or to exist, any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind upon the Granted Property, whether now
owned or hereafter acquired, or upon any income or proceeds therefrom, except
the following:
(a)    liens for property taxes and assessments or governmental charges or
levies and liens securing claims or demands of mechanics and materialmen,
provided that payment thereof is not overdue or, if overdue, is being contested
in good faith by appropriate actions or proceedings with appropriate reserves
established;
(b)    liens of or resulting from any judgment or award, the time for the appeal
or petition for rehearing of which shall not have expired, or in respect of
which the Grantor shall at any time in good faith be prosecuting an appeal or
proceeding for a review and in respect of which a stay of execution pending such
appeal or proceeding for review shall have been secured;
(c)    liens, charges, encumbrances and priority claims incidental to the
conduct of business or the ownership of properties and assets (including
warehousemen’s and attorneys’ liens and statutory landlords’ liens) and
deposits, pledges or liens to secure payment of premiums on insurance purchased
in the usual course of business or in connection with self-insurance or in
connection with workmen’s compensation, unemployment insurance or social
security legislation, or to secure the performance of bids, tenders or trade
contracts, or to secure statutory obligations, surety or appeal bonds or other
liens of like general nature incurred in the ordinary course of business and not
in connection with the borrowing of money, provided in each case, the obligation
secured is not overdue or, if overdue, is being contested in good faith by
appropriate actions or proceedings with appropriate reserves established;





--------------------------------------------------------------------------------

Exhibit 10.4


(d)    minor survey exceptions or minor encumbrances, easements or reservations
of, or rights of others for rights-of-way, utilities and other similar purposes,
or zoning or other restrictions as to the use of real properties, which
encumbrances, easements, reservations, rights and restrictions do not in the
aggregate materially detract from the value of said properties or materially
impair their use in the operation of the business of the Grantor;
(e)    the lien of this Deed of Trust;
(f)    the lien of the Lease, subject to the SNDA Agreement;
(g)    the lien of any permitted sublease from the Tenant, as sublessor, to any
Person, as sublessee; provided that the lien thereof shall be subject to the
terms of the Lease and the SNDA Agreement;
(h)    easements, rights of way, reservations, restrictive agreements,
servitudes and rights of others against the Granted Property and any other
matters which are listed on Schedule B to the ALTA Title Insurance Policy
delivered to the Beneficiary following the issuance and delivery of the Note;
and
(i)    utility easements, rights of way or reservations granted or to be granted
to service providers in connection with the development of the Granted Property,
which such utility easements, rights of way or reservations do not in the
aggregate detract from or impair the value of or use of the Granted Property and
have been approved in writing by the Tenant.
Section 2.18.    Assignment; Obligations and Terms Respecting the Lease, the
Other Leases and the Lease Guaranties
(a)    Assignment. In addition to, and not in contravention of, Granting Clause
Second of this Deed of Trust, the Grantor, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and to further
secure the payment and performance by the Grantor of all Indebtedness Hereby
Secured hereby absolutely and unconditionally assigns, transfers and grants to
the Beneficiary the following property, rights, interests and estates, now
owned, or hereafter acquired, by the Grantor:
(i)    Lease. The Lease and the right, title and interest of the Grantor, its
successors and assigns, therein and thereunder.
(ii)    Other Leases and Agreements. All other leases, subleases and other
agreements, whether or not in writing, affecting the use, enjoyment or occupancy
of the Granted Property or any portion thereof now or hereafter made, together
with any extension, renewal or replacement of the same (collectively, the “Other
Leases”), this assignment of the Other Leases being effective without further or
supplemental assignment.
(iii)    Rents. All rents, additional rents, percentage rents, revenues, income,
proceeds, payments, reimbursable amounts, issues and profits arising from the
Lease, the Other Leases and the Lease Guaranties and any cash or security
deposited in connection therewith (including, without limitation, all
commissions and all oil and gas and other mineral royalties and bonuses) payable
by the Tenant under the Lease or any other tenant under the Other Leases or any
Lease Guarantor under any Lease Guaranty or otherwise, for or in connection with
the use, enjoyment and occupancy of the Granted Property (collectively, the
“Rents”).
(iv)    Bankruptcy Claims. All of the Grantor’s claims and rights (the
“Bankruptcy Claims”) to the payment of damages arising from any rejection by the
Tenant of the Lease or any other tenant under the Other Leases under the
Bankruptcy Code, 11 U.S.C. §101 et seq., as the same may be amended (the
“Bankruptcy Code”) or under any comparable federal or state statute or law.
(v)    Lease Guaranties. All of the Grantor’s right, title and interest in and
to any and all lease guaranties, letters of credit and any other credit support
given in connection with the Lease and the Other Leases to the Grantor or
predecessors (individually, a “Lease Guaranty”, and, collectively, the “Lease
Guaranties”) by any guarantor (individually, a “Lease Guarantor,” and,
collectively, the “Lease Guarantors”).
(vi)    Proceeds. All proceeds from the sale or other disposition of the Lease,
the Other Leases, the Rents, the Lease Guaranties and the Bankruptcy Claims.





--------------------------------------------------------------------------------

Exhibit 10.4


(vii)    Other. All rights, powers, privileges, options and other benefits of
the Grantor as lessor under the Lease and the Other Leases and beneficiary under
the Lease Guaranties, including without limitation, (A) the immediate and
continuing right to make claims for, receive, collect and receipt for, all Rents
payable or receivable under the Lease and the Other Leases and all sums payable
under the Lease Guaranties or pursuant thereto (and to apply the same to the
payment of the Indebtedness Hereby Secured) and to do all other things which the
Grantor or any lessor is or may become entitled to do under the Lease, the Other
Leases or the Lease Guaranties; (B) the right to pursue and collect any claim in
bankruptcy or receivership proceedings of the Tenant, any other tenant under the
Other Leases or any Lease Guarantor; (C) the right to accept or reject any offer
made by the Tenant, any other tenant under the Other Leases or any Lease
Guarantor to purchase the Granted Property or any part thereof and any other
property subject to the Lease, the Other Leases or any Lease Guaranty and to
perform all other necessary or appropriate acts with respect to such purchases;
(D) the right to make all waivers and agreements, to give and receive all
notices, consents and releases, and to take such action upon the happening of a
default beyond applicable cure periods, if any, under the Lease, the Other
Leases or any Lease Guaranty as the Grantor shall have the right under the
Leases, the Other Leases or any Lease Guaranty or at law to take, including the
right to commence, conduct and consummate eviction proceedings; (E) the right,
at Beneficiary’s option to enter upon the Granted Property or any portion
thereof in person, by agent or by court‑appointed receiver; and (F) the
Grantor’s irrevocable power of attorney, coupled with an interest, to take any
and all of the actions set forth in this Deed of Trust and any or all other
actions designated by Beneficiary for the proper management and preservation of
the Granted Property.
This assignment is a perfected present, absolute, direct and unconditional
assignment and transfer of all the Grantor’s right, title and interest in and
to, but not the obligations under, the Lease, the Other Leases, the Lease
Guaranties and the Rents made in consideration of the loan by Beneficiary to the
Grantor and as additional security for the repayment of the Indebtedness Hereby
Secured.
(b)    Obligations and Terms Respecting the Lease, the Other Leases and the
Lease Guaranties.
(i)    At all times the Granted Property shall be leased to the Tenant under the
Lease, provided that, to the extent permitted thereby and by the SNDA Agreement,
the Lease may be assigned or the Granted Property sublet by the Tenant upon the
terms and conditions set forth in the Lease and in the SNDA Agreement. The
Grantor will punctually perform all obligations, covenants and agreements by it
to be performed under the Lease, the Other Leases and the Lease Guaranties
strictly in accordance with the terms thereof, and will at all times do all
things necessary to compel performance by the Tenant, any other tenant under the
Other Leases and the Lease Guarantors of all covenants and agreements by them to
be performed under the Lease, the Other Leases or the Lease Guaranties, as
applicable. The Grantor will take no action and permit no action to be taken by
other Persons which will release the Tenant, any other tenant under the Other
Leases or any Lease Guarantor from their obligations and liabilities under the
Lease, the Other Leases or the Lease Guaranties, as applicable, or result in the
termination, amendment or modification of, or impair the validity of, the Lease,
the Other Leases or the Lease Guaranties, as applicable. The Grantor will give
to the Beneficiary notice of all defaults by the Tenant, any other tenant under
the Other Leases or any Lease Guarantor, as applicable, under the Lease, the
Other Leases or the Lease Guaranties, promptly after they have become known to
the Grantor. Neither this Deed of Trust nor any action or inaction on the part
of the Beneficiary shall constitute an assumption on the part of the Beneficiary
of any obligation to the Tenant, any other tenant under the Other Leases or any
Lease Guarantor or any other Person under the Lease, the Other Leases or the
Lease Guaranties. No action or inaction on the part of the Grantor shall
adversely affect or limit in any way the rights of the Beneficiary under this
Deed of Trust, or, through this Deed of Trust, under the Lease, the Other Leases
or the Lease Guaranties.
(ii)    The Grantor will not, except with the prior written consent of the
Beneficiary, take or suffer to be taken any action or consent to or permit any
prepayment or discount of Rents or payment of Rents more than one month in
advance, under the Lease, the Other Leases or the Lease Guaranties.
(iii)    The Grantor will not, without the prior written consent of the
Beneficiary:
(A)    declare a default or exercise the remedies of the landlord or beneficiary
under, or terminate, modify or accept a surrender of, or exercise any recapture
rights with respect to, or offer or permit any termination, modification or
surrender of, the Lease, the Other Leases or the Lease Guaranties, or any
reciprocal easement or restrictive covenant agreement or similar agreement
running with the land or create or consent to the creation or existence of any
mortgage or other lien to secure the payment of indebtedness upon the landlord’s
interest under the Lease or the leasehold estate created thereby, the Other
Leases or the Lease Guaranties or any part





--------------------------------------------------------------------------------

Exhibit 10.4


thereof, subject, however, to Tenant’s rights to assign its interest in the
Lease in accordance with the terms thereof; or
(B)    other than to the Beneficiary, assign, transfer or hypothecate any Rents
or other payment due or to become due under the Lease, the Other Leases or the
Lease Guaranties or anticipate any Rents or other payment thereunder.
(iv)    The Grantor acknowledges that the Beneficiary has directed the Tenant in
a letter of direction to deliver or remit directly to the Escrow Agent, all
Rents (including, without limitation, all fixed rent, basic rent, percentage
rent and all additional rent), income, revenues, issues, profits, insurance
proceeds, condemnation awards, liquidated damages, purchase price proceeds and
other payments, tenders and security now or hereafter due and payable to or
receivable by the Grantor under the Lease, such amounts to be paid directly to
the Escrow Agent in the manner provided therein or in such other manner as the
Beneficiary may from time to time designate. All amounts received by the Escrow
Agent shall be applied in the manner provided herein and in the Escrow and
Servicing Agreement. The Grantor hereby agrees to send to the Beneficiary, in
accordance with Section 6.3 hereof, copies of all notices and all other
instruments or communications required or permitted to be given by the Grantor
under the Lease, the Other Leases and the Lease Guaranties pursuant thereto.
(v)    Notwithstanding anything to the contrary set forth in the SNDA Agreement
or any other document, the Grantor agrees that it will not enter into any
agreement subordinating, amending, supplementing, hypothecating, waiving,
discharging or terminating the Lease, the Other Leases or any Lease Guaranty or
this Deed of Trust without the Beneficiary’s prior written consent thereto, and
that any attempted subordination, amendment, supplement, hypothecation, waiver,
discharge or termination without such consent shall be void. The Grantor will
not terminate the Lease, the Other Leases or any Lease Guaranty or take
possession of the Granted Property in the event of default without the express
prior written consent of the Beneficiary. In the event that the Lease, the Other
Leases or any Lease Guaranty shall be amended or supplemented as herein
permitted, the Lease, the Other Leases and the Lease Guaranties as so amended or
supplemented shall continue to be subject to the provisions of this Deed of
Trust without the necessity of any further act by any of the parties hereto.
(vi)    The Lease Assignment set forth in this Section 2.18 and Granting Clause
Second of this Deed of Trust shall run with the land and be good and valid
against the Grantor or those claiming by, under or through the Grantor, from the
date hereof and such assignment shall continue to be operative during the
foreclosure or any other proceeding taken to enforce this Deed of Trust. In the
event of a sale or foreclosure which shall result in a deficiency, such
assignment shall stand as security during the redemption period for the payment
of such deficiency. The Beneficiary shall be permitted, at its sole option, to
exercise remedies under such assignment separately from remedies exercised
against other portions of the Granted Property.
(c)    Excepted Rights. Notwithstanding anything to the contrary contained in
this Section 2.18, Section 2.18 is in all respects subject to the Excepted
Rights of Grantor.
Section 2.19.    Advances. If the Grantor shall fail to comply with the
covenants contained herein or in the Note Purchase Agreement or in any other
Operative Agreement and incorporated herein by reference, the Beneficiary, after
five (5) days’ prior written notice to the Grantor, and without waiving or
releasing any obligation or Default, may (but shall be under no obligation to)
at any time thereafter make such payment or perform such act for the account and
at the expense of the Grantor, and may enter upon the Granted Property or any
part thereof for such purpose and take all such action thereon as, in the
opinion of the Beneficiary, may be necessary or appropriate therefor. All sums
so paid by the Beneficiary and all costs and expenses (including without
limitation, reasonable attorneys’ fees and expenses) so incurred, together with
interest thereon at the Default Rate from the date of payment or incurrence,
shall be secured hereby in priority to the indebtedness evidenced by the Note
and shall be paid by the Grantor to the Beneficiary on demand. The Beneficiary
in making any payment authorized under this Section relating to taxes or
assessments may do so according to any bill, statement or estimate procured from
the appropriate public office without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien or title or claim thereof.
Section 2.20.    Recordation. The Grantor will, at its own expense, cause this
Deed of Trust, the Lease (or a memorandum thereof), the SNDA Agreement, all
supplements hereto and thereto, and any financing statements and continuation
statements required by law, including the Uniform Commercial Code, in respect
hereof and thereof at all times to be kept recorded and filed at its own expense
in such manner and in such places as may be required by law in order to fully
preserve and protect the rights





--------------------------------------------------------------------------------

Exhibit 10.4


of the Trustee and the Beneficiary hereunder and thereunder. The Grantor hereby
specifically consents to any financing statements and/or financing statements
and continuation statements or other filings related to this Deed of Trust being
made electronically, to the extent permitted by law. Additionally, the Grantor
hereby specifically consents to any other financing statements and/or financing
statements and continuation statements or other filings related to this Deed of
Trust being made electronically, to the extent permitted by law, or otherwise.
The Grantor hereby authorizes the Beneficiary and/or the Trustee and its agents
or counsel to file, in the name of the Grantor or otherwise, financing
statements and continuation statements with regard to any filed financing
statements. The Grantor hereby irrevocably appoints the Beneficiary and/or the
Trustee, or any agent designated by the Beneficiary and/or the Trustee, its true
and lawful attorney-in-fact, which power is coupled with an interest and with
full power of substitution, to execute, acknowledge, file and deliver financing
statements in the name of the Grantor. Furthermore, the Grantor hereby
authorizes Chapman and Cutler LLP, Beneficiary and/or the Trustee and its agents
or counsel to file financing statements that indicate the collateral (i) as all
assets of the Grantor or words of similar effect or (ii) as being of an equal,
greater or lesser scope, or with greater or lesser detail, than as set forth in
this Deed of Trust, on behalf of the Grantor. The Grantor also hereby ratifies
its authorization for Chapman and Cutler LLP, the Beneficiary and/or the Trustee
and its agents or counsel to have filed in any jurisdiction any Uniform
Commercial Code financing statements or amendments thereto if filed prior to the
Closing Date. The Grantor shall not terminate, amend or file a correction
statement with respect to any financing statement or fixture filing filed
pursuant to this Security Agreement and/or this Deed of Trust without the
Beneficiary’s and/or the Trustee’s prior written consent.
Section 2.21.    After-Acquired Property. Any and all property hereafter
acquired which is of the kind or nature described in the Granting Clauses hereof
and is or intended to become a part thereof, shall ipso facto, and without any
further conveyance, assignment or act on the part of the Grantor or the
Beneficiary become and be, subject to the lien of this Deed of Trust as fully
and completely as though specifically described herein; but nevertheless the
Grantor shall from time to time, if requested by the Beneficiary, execute and
deliver any and all such further assurances, conveyances and assignments thereof
as the Beneficiary may reasonably require for the purpose of expressly and
specifically subjecting to the lien of this Deed of Trust any and all such
property.
Section 2.22.    Environmental Indemnity. Except as otherwise disclosed by that
certain Phase I Environmental Site Assessment, Leased Properties Exhibits A-1
through A-3, Dayton, Texas, dated as of September 19, 2014, prepared by Wilson &
Company, Inc., and the addendum thereto dated November 26, 2014, which report
and addendum the Grantor furnished to Beneficiary prior to the date hereof, the
Grantor represents that it has no knowledge of any current or previous use of
the Property which would lead a responsible person to suspect that any Hazardous
Material was deposited, stored, released, disposed of or placed upon, about or
under the Property, and Grantor shall enforce the terms of the Lease with
respect to the handling, storage, release or disposal of any Hazardous Material
on the Property. Further, the Grantor agrees to defend, indemnify and hold the
Trustee and the Beneficiary harmless from and against any and all costs,
penalties, damages, expenses, and/or liabilities (including reasonable
attorneys’ fees) which Beneficiary may suffer as a result of a claim, suit, or
action regarding the existence (or claimed existence) on or under the Granted
Property of any Hazardous Material (whether caused by the Grantor, any
Indemnitor or the Tenant under the Lease or any other party, except the
Beneficiary), and/or regarding the removal, remediation and clean-up of same.
Section 2.23.    Separate Identity.     The Grantor will maintain books,
records, financial statements and bank accounts separate from those of its
affiliates and any constituent party and the Grantor will file its own tax
returns. The Grantor shall maintain its books, records, resolutions and
agreements as official records. The Grantor will be, and at all times will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any affiliate of the Grantor or any constituent party of the
Grantor, or any affiliate of any constituent party), and shall conduct business
in its own name and shall maintain and utilize separate invoices and checks. The
Grantor shall correct any known misunderstanding regarding its status as a
separate entity and shall not identify itself or any of its affiliates as a
division or part of the other. The Grantor will maintain adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations. Neither the
Grantor nor any constituent party will seek or effect the liquidation,
dissolution, winding up, consolidation or merger, in whole or in part, of the
Grantor. The Grantor will not commingle the funds and other assets of the
Grantor with those of any affiliate or constituent party, or any affiliate of
any constituent party, or any other person. The Grantor has and will maintain
its assets in such a manner that it will not be costly or difficult to
segregate, ascertain or identify its individual assets from those of any
affiliate or constituent party, or any affiliate of any constituent party, or
any other person. The Grantor does not and will not hold itself out to be
responsible for the debts or obligations of any other person.
Section 2.24.    General Indemnity. In addition to any other indemnifications
provided herein, or in the other Operative Agreements, the Grantor will, at its
sole cost and expense protect, defend, indemnify and save harmless the Trustee
and the Beneficiary on an after-tax basis from and against all liabilities,
losses, damages, demands, claims, obligations, suits or other proceedings
(including, causes of action, litigation and defenses), settlement proceeds,
fines, penalties, assessments, citations, directives, judgments, fees, costs,
disbursements or other expenses of any kind or of any nature whatsoever
(including, reasonable attorneys’, consultants’, and experts’ fees and
disbursements actually incurred in investigating, defending, settling or
prosecuting





--------------------------------------------------------------------------------

Exhibit 10.4


any demand, claim, obligation, suit or other similar proceeding (collectively,
“Indemnified Liabilities”) (except to the extent caused solely by the gross
negligence or willful misconduct of the Trustee or the Beneficiary, as
applicable) which may be imposed on, incurred by or asserted or awarded against
the Trustee or the Beneficiary because of (i) its interest in or ownership of
the Operative Agreements, the Granted Property or receipt of any Rents; (ii) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about the Granted Property or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways; (iii) any
use, non-use or condition in, on or about the Granted Property or on adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(iv) any failure on Grantor’s part to perform or comply with any of the terms of
the Operative Agreements; (v) the performance of any labor or services or the
furnishing of any materials or other property in respect of the Granted
Property; (vi) to the extent not covered by insurance, any personal injury
(including wrongful death) or property damage (real or personal) arising out of
or related to Hazardous Materials or asbestos; (vii) the Granted Property’s
failure to comply with any legal requirements; (viii) the occupation, condition,
operation, service, design, maintenance or management of the Granted Property;
and (ix) any tax, duty, assessment or other charge imposed by any governmental
authority on the making and recording of this Deed of Trust. Any Indemnified
Liabilities payable to the Trustee or the Beneficiary because of the application
of this Section 2.24 will be secured by this Deed of Trust and will become
immediately due and payable and will bear interest at the Default Rate from the
date such Indemnified Liability is sustained by the Trustee and/or the
Beneficiary until paid. The Grantor’s obligations and liabilities under this
Section 2.24 will survive any termination, satisfaction or assignment of the
Operative Agreements and the exercise by the Trustee and/or the Beneficiary of
any of its rights or remedies under the Operative Agreements including, the
acquisition of the Granted Property by foreclosure or a conveyance in lieu of
foreclosure as to events occurring prior thereto.
Section 2.25.    No Forfeiture. The Grantor represents and warrants to the
Beneficiary that, as of the Closing Date, the Grantor has not committed any act
or omission affording any governmental authority the right of forfeiture against
the Granted Property or any monies paid in performance of the Grantor’s
obligations under the Operative Agreements. The Grantor agrees not to commit,
permit or suffer to exist any act, omission or circumstance affording such right
of forfeiture. In furtherance thereof, the Grantor indemnifies the Trustee and
the Beneficiary and agrees to defend and hold the Trustee and the Beneficiary
harmless from and against any costs because of the breach of the agreements or
the representations and warranties set forth in this Section 2.25.
Section 2.26.    Defeasance. The Grantor may defease the aggregate principal
amount of the Note outstanding in whole but not in part at any time before the
Maturity Date, but only on a monthly payment date which is not less than
thirty (30) days following written notice to the Beneficiary, subject to the
terms and conditions contained in the Defeasance Rider attached to the Note (the
“Defeasance Rider”). Provided no monetary or material Default or any Event of
Default exists, the Grantor may obtain the release of the Granted Property from
the lien of the Deed of Trust upon the satisfaction of the conditions precedent
set forth in the Defeasance Rider.
Section 2.27.    Maintenance of Rating. The Grantor, at Grantor’s sole expense,
shall cause a credit rating for the Trust Certificates to be issued by the
Active Rating Agency and shall provide written evidence of such rating to be
provided to the Beneficiary no later than the date that is sixty (60) days after
each anniversary or the Closing Date.
SECTION 3.
POSSESSION, USE AND RELEASE OF PROPERTY.

Section 3.1.    The Grantor’s Right of Possession. Provided no Default or Event
of Default has occurred and is continuing, the Grantor shall be permitted to
remain in full possession, enjoyment and control of the Granted Property subject
always to the observance and performance of the terms of this Deed of Trust and
the other Operative Agreements. It is expressly understood that the use and
possession of the Granted Property by the Tenant or any of its permitted
subtenants under and subject to the Lease shall not constitute a violation of
this Section 3.1.
Section 3.2.    Release of Granted Property - Event of Loss and Prepayment of
Note. Upon the occurrence of any Event of Loss in respect of the Granted
Property, the Grantor shall give the Beneficiary, within sixty (60) days after
the occurrence thereof, written notice of such Event of Loss, which notice shall
specify whether (i) the Grantor shall, or shall cause the Tenant to restore the
Granted Property as provided in the Lease and the Grantor has applied to the
issuer of the policy described in Section 2.15(a)(3) hereof for payment of the
amounts equal to any reduction in rent resulting from such condemnation or
(ii) the Tenant will terminate the Lease as provided therein and the Grantor has
applied to the issuer of the policy described in Section 2.15(a)(3) for
distribution of proceeds to prepay the Note in accordance with Section 4.1
hereof. In the event such notice specifies that the Grantor will make such
prepayment, then the Trustee and Beneficiary shall execute a release in respect
of the Granted Property upon receipt of such prepayment in full and all other
Indebtedness Hereby Secured.





--------------------------------------------------------------------------------

Exhibit 10.4


Section 3.3.    Eminent Domain. The Grantor, immediately upon obtaining
know-ledge of the institution of any proceedings for the condemnation of the
Granted Property or any portion thereof, shall notify the Beneficiary of the
pendency of such proceedings. The Beneficiary may participate in any such
proceedings, and the Grantor from time to time will deliver or cause to be
delivered to the Beneficiary all instruments requested by it to permit such
participation. In the event of such condemnation proceedings, the award or
compensation payable to the Grantor shall be paid to the Beneficiary, and such
award or compensation shall be retained by the Beneficiary as part of the
Granted Property and applied in accordance with Section 4.1(a)(i) or (ii)
hereof; provided that, if such application results in only a partial prepayment
of the Note and the Lease remains in effect, the amortization schedule on the
Note will be adjusted to take into account any reduction in rent under the
Lease. The Beneficiary shall be under no obligation to question the amount of
the award or compensation and the Beneficiary may accept any such award or
compensation. In any such condemnation proceedings the Beneficiary may be
represented by counsel, whose reasonable costs and disbursements shall be paid
by the Grantor.
SECTION 4.
APPLICATION OF INSURANCE AND CERTAIN OTHER MONEYS RECEIVED BY THE BENEFICIARY.

Section 4.1.    Insurance Proceeds and Condemnation Awards. (a) Subject to
Section 4.4 hereof, the amounts received by or payable to the Beneficiary from
time to time which constitute insurance proceeds in respect of any damage to or
destruction or condemnation of the Granted Property or any part thereof,
condemnation awards or compensation covering the Granted Property (less the
actual costs, fees and expenses incurred in the collection thereof), proceeds
from the Special Risk Policy shall be held by the Beneficiary as part of the
Granted Property and shall be applied by the Beneficiary as follows:
(i)    if a casualty occurs which results in a termination of the Lease, or if a
condemnation occurs which results in the termination of the Lease (in either
case as evidenced by a certificate of the Tenant detailing the same) and the
Grantor shall be required to prepay the Note pursuant to Section 2.12 of this
Deed of Trust, such proceeds, award or compensation, as the case may be, shall
be applied in payment and satisfaction of the outstanding principal and accrued
interest on the Note to the date of payment upon the terms and in the manner
provided in Section 2.12 of this Deed of Trust and other amounts due hereunder
or under the other Operative Documents, and the balance, if any, of any such
proceeds shall be paid to the Grantor; or
(ii)    if a casualty or condemnation occurs which does not result in the
termination of the Lease and the Grantor or the Tenant shall be required to
repair, rebuild or restore the Granted Property as required pursuant to the
Lease, all casualty insurance proceeds resulting from such casualty and/or all
condemnation awards and condemnation insurance proceeds resulting from such
condemnation shall be paid over by the Beneficiary to the Grantor (or as the
Grantor may direct from time to time) upon a written application of the Grantor
and accompanied by such evidence in reasonable detail as may be satisfactory to
the Beneficiary supporting such application for the purpose of paying, or
reimbursing the Grantor for the payment of, the reasonable cost, as shown by
such certificate, of repairing, rebuilding or restoring part or all of the
Granted Property damaged, destroyed or taken (“Restoration”), but only for and
to the extent that the Grantor shows by such evidence of costs that the
proceeds, award or compensation (“Restoration Funds”) remaining on deposit with
the Beneficiary, together with any additional funds irrevocably allocated or
otherwise provided for in a manner satisfactory to the Beneficiary for such
purpose, shall be sufficient to complete such Restoration and restore the
Granted Property (as nearly as practicable) at least to the market value and
condition which existed immediately prior to the damage, destruction,
condemnation or taking, as the case may be, free from liens or encumbrances
except Permitted Encumbrances. The Grantor shall deliver to the Beneficiary any
additional funds needed to complete the Restoration prior to the disbursement of
any Restoration Funds. Every such application for the payment of such proceeds,
award or compensation shall state that no Event of Default has occurred and is
continuing. Any proceeds in excess of the amount needed for Restoration
remaining after the Restoration has been completed shall be (i) if the amount of
rent payable under the Lease has been reduced as a result of such condemnation,
such amounts shall be held by the Beneficiary and at the option of the
Beneficiary either (y) applied to future payments on the Note as they come due
(or as otherwise required to satisfy any obligations of the Grantor under any of
the Operative Agreements) to the extent necessary after the application of each
rent payment thereafter received or (z) applied to the outstanding principal
(without premium) and interest then due on the Note (provided that, if amounts
are applied to principal, the amortization schedule on the Note shall be
adjusted to, if possible, avoid a future payment default while at the same time
amortize the outstanding principal on the Note in full by the original maturity
date of the Note) or (ii) if the amount of rent payable under the Lease has not
been so reduced as a result of such condemnation and so long as no Default or
Event of Default is then existing, such amounts (after application to any other
amounts the due hereunder or under any of the other Operative Documents) shall
be disbursed to the Grantor. The Beneficiary shall receive a supplement hereto,
as insured by appropriate title insurance acceptable to the Beneficiary.





--------------------------------------------------------------------------------

Exhibit 10.4


(b)    Subject to Section 2.15(b) hereof with respect to adjustments of losses,
any appraisal or adjustment of such loss or any settlement or payment of
indemnity therefor which shall be agreed upon between the Grantor and the
relevant insurance company shall be accepted by the Beneficiary.
(c)    The Special Risk Insurer shall have been given the right, but not the
obligation, to participate as an interested party in any proceedings which may
result in a Claim (as defined in the Special Risk Policy) and the Grantor shall
take all actions necessary to enable the Special Risk Insurer to so participate
including, without limitation, in relation to proceedings with any Governmental
Entity (as defined in the Special Risk Policy) relating to the Event of Loss (as
defined in the Special Risk Policy), and any award relating thereto, and in
relation to any negotiations or proceedings to determine whether the Scheduled
Lease Payments (as defined in the Special Risk Policy) may be abated or
terminated under the Lease on account of an Event of Loss.
Section 4.2.    Title Insurance. Any moneys received by the Beneficiary as
payment for any loss under any policy of title insurance which was delivered by
the Grantor shall become part of the Granted Property and shall be paid and
applied in the same manner contemplated by Section 5.3 hereof.
Section 4.3.    Investment of Insurance Proceeds and Condemnation Awards or
Compensation. All insurance proceeds, condemnation awards or compensation
received by the Beneficiary as payment for any casualty occurrence or
condemnation relating to the Granted Property under any policy of insurance or
as an award or compensation for the taking in condemnation or other eminent
domain proceedings relating to the Granted Property or any part thereof which is
to be disbursed pursuant to Section 4.1(a) hereof shall, at the written request
of the Grantor, be invested or reinvested by the Beneficiary in (a) direct
obligations of the United States of America maturing in not more than ninety
(90) days from the date of such investment, (b) commercial paper maturing within
two hundred and seventy (270) days from the date of acquisition and rated in the
highest rating classification by at least one national rating agency, or
(c) certificates of deposit of commercial banks in the United States of America
with capital and surplus of $100,000,000 or more maturing in not more than five
(5) days from the date of such investment. Any amounts earned on such
investments shall accrue to the benefit of the Grantor and shall be disbursed in
accordance with the terms of Section 4.1 hereof. Upon a written request of the
Grantor in accordance with the terms of this Deed of Trust, or at any time when
the Beneficiary shall determine that cash is required pursuant to Section 4.1
hereof, the Beneficiary shall sell all or any designated part of such
investments at the then market price therefor and shall pay and apply the
proceeds in accordance with the terms of Section 4.1.
Section 4.4.    Application If Event of Default Exists. Notwithstanding anything
to the contrary contained in this Section 4, if an Event of Default has occurred
and is continuing to the knowledge of the Beneficiary, all amounts received by
the Beneficiary under this Deed of Trust shall be applied in the manner provided
for in Section 5 hereof in respect of proceeds and avails of the Granted
Property.
SECTION 5.
DEFAULTS AND REMEDIES THEREFOR.

Section 5.1.    Events of Default. Any one or more of the following shall
constitute an Event of Default as the term is used herein:
(a)    Default in the payment of interest or principal or premium, if any, on
the Note when the same shall have become due and such Default shall continue for
five (5) days; or
(b)    Default shall occur in the observance and performance of any covenant or
agreement contained in Section 2.3, 2.4, 2.15 or 2.18(b) hereof; or
(c)    Default shall occur in the observance or performance of any other
provision of this Deed of Trust not specifically described in the foregoing
subparagraphs of this Section 5.1 which is not remedied within thirty (30) days
after the earlier of (i) written notice thereof from the Beneficiary or the
Escrow Agent to the Grantor, or (ii) the first date on which an officer, member,
partner, trustee or beneficial owner of the Grantor shall have actual knowledge
of such a Default; or
(d)    Default shall occur under the Lease and such default shall continue
beyond the period of grace, if any, allowed with respect thereto; or
(e)    An Escrow Shortfall shall occur and continue beyond the period of grace,
if any, allowed under the Escrow and Servicing Agreement; or





--------------------------------------------------------------------------------

Exhibit 10.4


(f)    If any statement, certification, representation or warranty made by the
Grantor herein or in any other Operative Agreement, or made by or on behalf of
the Grantor in any statement or certificate furnished by or on behalf of the
Grantor in connection with the consummation of the issuance and sale of the Note
or furnished by or on behalf of the Grantor or pursuant to the Note Purchase
Agreement or any other Operative Agreement, proves untrue in any material
respect as of the date of the issuance or making thereof; or
(g)    [Intentionally Omitted]; or
(h)    If final judgment for the payment of money shall be rendered against the
Grantor and the Grantor shall not discharge or cause the same to be discharged
within ninety (90) days from the entry thereof or shall not appeal therefrom or
from the order, decree or process upon which or pursuant to which said judgment
was granted, based or entered and secure a stay of execution pending such appeal
and appropriate reserves established; or
(i)    If the Grantor defaults under any other mortgage or security agreement
covering any part of the Granted Property whether it be superior or junior in
lien to this Deed of Trust and the same is accelerated as a result of such
default; or
(j)    The Grantor: (1) admits in writing its inability to pay its debts
generally as they become due; (2) files a petition in bankruptcy or a petition
to take advantage of any insolvency act; (3) makes an assignment for the benefit
of creditors generally; (4) consents to, or acquiesces in, the appointment of a
receiver, liquidator or trustee of itself or of the whole or any substantial
part of its properties or assets; (5) files a petition or answer seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the federal bankruptcy laws or any other comparable
federal or state statute or law; (6) has a court of competent jurisdiction enter
an order, judgment or decree appointing a receiver, liquidator or trustee of the
Grantor, or of the whole or any substantial part of the property or assets of
the Grantor; (7) has a petition filed against it seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under the federal bankruptcy laws or any other comparable federal or
state statute or law and such petition shall remain undismissed for ninety (90)
days; (8) under the provisions of any other law for the relief or aid of
debtors, has any court of competent jurisdiction assume custody or control of
the Grantor or of the whole or any substantial part of its property or assets;
(9) has an attachment or execution levied against any substantial portion of any
property of the Grantor which is not discharged or dissolved by a bond within
ten (10) business days; (10) ceases to exist, is liquidated, or is dissolved; or
(11) if any of the foregoing events occurs with respect to the Tenant; or
(k)    The Lease or any other Operative Document shall cease to be in full force
and effect for any reason whatsoever, including, without limitation, a
determination by any governmental body or court that such agreement is invalid,
void or unenforceable or the Tenant shall contest or deny the validity or
enforceability of any of its obligations under the Lease; or
(l)    An event of default beyond any applicable grace, notice and cure periods
shall occur under or with respect to any provision of any Operative Agreement,
which event of default is not specifically described in any other subparagraph
of this Section 5.1.
Section 5.2.    Remedies. When any Event of Default described in
subparagraph (j) of Section 5.1 has occurred, then the Note shall immediately
become due and payable (together with the Make-Whole Amount) without
presentment, demand or notice of any kind and when any Event of Default has
occurred and is continuing, the Beneficiary (or the Trustee if required by law)
may exercise any one or more or all, and in any order, of the remedies
hereinafter set forth, it being expressly understood that no remedy herein
conferred is intended to be exclusive of any other remedy or remedies; but each
and every remedy shall be cumulative and shall be in addition to every other
remedy given herein or now or hereafter existing at law or in equity or by
statute:
(a)    The Beneficiary (or the Trustee if required by law) may, by notice in
writing to the Grantor declare the entire unpaid balance of the Note to be
immediately due and payable; and thereupon all such unpaid balance, together
with all accrued interest thereon and premium, if any, shall be and become
immediately due and payable without any presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived. Upon the Note
becoming due and payable as a result of any Event of Default as aforesaid, the
Grantor will forthwith pay to the Beneficiary the entire principal and interest
accrued on the Note and, to the extent permitted by law and as liquidated
damages and not as a penalty, an additional amount equal to the then applicable
Make-Whole Amount determined as of the date on which the Note shall so become
due and payable. No course of dealing on the part of the Beneficiary nor any
delay or failure on the part of the Beneficiary to exercise any right shall
operate as a waiver of such right or otherwise prejudice





--------------------------------------------------------------------------------

Exhibit 10.4


the Beneficiary’s rights, powers and remedies. The Grantor further agrees, to
the extent permitted by law, to pay to the Beneficiary and the Trustee all costs
and expenses incurred by it in the collection of the Note upon any default
hereunder or thereon, including the reasonable compensation to the Beneficiary’s
attorneys and the Trustee’s attorneys for all services rendered in connection
therewith.
(b)    Subject always to the then existing rights, if any, of the Tenant or any
permitted subtenant or assignee under the Lease, the Beneficiary (or the Trustee
if required by law) personally or by agents or attorneys may, to the extent
permitted by law (i) enter into and take possession of all or any part of the
Granted Property, and may forthwith use, operate, manage, insure, repair and
improve the Granted Property and take any other action which, in the
Beneficiary’s judgment, is necessary or proper to conserve the value of the
Granted Property, (ii) collect and receive all earnings, revenues, rents,
issues, profits and income from the Granted Property or any part thereof (and
for such purpose the Grantor does hereby irrevocably constitute and appoint the
Beneficiary (or the Trustee if required by law) its true and lawful
attorney-in-fact for it and in its name, place and stead to receive, collect and
receipt for all of the foregoing, the Grantor irrevocably acknowledging that any
payment made to the Beneficiary hereunder shall be a good receipt and
acquittance against the Grantor to the extent so made), (iii) pay all principal
charges including taxes and assessments levied thereon and operating and
maintenance expenses and all disbursements and liabilities of the Grantor
hereunder and (iv) apply the net proceeds arising from any such operation of the
Granted Property as provided in Section 5.3 hereof in respect of the proceeds of
a sale of the Granted Property. The right to enter and take possession of the
Granted Property and use any personal property therein, to manage, operate and
conserve the same, and to collect the rents, issues and profits thereof, shall
be in addition to all other rights or remedies of the Beneficiary (or the
Trustee, if required by law) hereunder or afforded by law, and may be exercised
concurrently therewith or independently thereof. The expenses (including any
reasonable receiver’s fees, counsel fees, costs and agent’s compensation)
incurred pursuant to the powers herein contained shall be secured hereby which
the Grantor promises to pay upon demand together with interest at the Default
Rate. The Beneficiary shall not be liable to account to the Grantor for any
action taken pursuant hereto other than to account for any rents actually
received by the Beneficiary. Without taking possession of the Granted Property,
the Beneficiary (or the Trustee, if required by law) may, in the event the
Granted Property becomes vacant or is abandoned, take such steps as it deems
appropriate to protect and secure the Granted Property (including hiring
watchmen therefor) and all costs incurred in so doing shall constitute so much
additional Indebtedness Hereby Secured payable upon demand with interest thereon
at the Default Rate.
(c)    The Beneficiary (or the Trustee, if required by law) may, if at the time
such action may be lawful and always subject to compliance with any mandatory
legal requirements, either with or without taking possession and either before
or after taking possession, and without instituting any legal proceedings
whatsoever, and having first given notice of such sale to the Grantor at least
thirty (30) days prior to the date of such sale and having given any other
notice which may be required by law, sell and dispose of said Granted Property
or any part thereof at public auction or private sale to the highest bidder,
which may be the Grantor in one lot as an entirety or in separate lots (the
Grantor for itself and for all who may claim by, through or under it hereby
expressly waiving and releasing all rights to have the Granted Property
marshalled to the extent permitted by law), and either for cash or on credit and
on such terms as the Beneficiary may determine and at any place (whether or not
it be the location of the Granted Property or any part thereof) designated in
the notice above referred to. Any such sale or sales may be adjourned from time
to time by announcement at the time and place appointed for such sale or sales
or for any such adjourned sale or sales, without further published notice.
(d)    The Beneficiary (or the Trustee, if required by law) may proceed to
protect and enforce its rights by a suit or suits in equity or at law, or for
the specific performance of any covenant or agreement contained herein or in the
Note, or in aid of the execution of any power herein or therein granted, or for
the foreclosure of this Deed of Trust, or for the enforcement of any other
appropriate legal or equitable remedy. Upon the bringing of any suit to
foreclose this Deed of Trust or to enforce any other remedy available hereunder,
the plaintiff shall be entitled as a matter of right, without notice and without
giving bond to the Grantor or anyone claiming under, by or through it, and
without regard to the solvency or insolvency of the Grantor or the then value of
the Granted Property, to apply to an appropriate court to have a receiver
appointed of all the Granted Property and of the earnings, income, rents,
issues, profits and proceeds thereof, with such power as the court making such
appointment shall confer and the Grantor does hereby irrevocably consent to such
appointment.
(e)    In case of any sale of the Granted Property, or of any part thereof,
pursuant to any judgment or decree of any court or otherwise in connection with
the enforcement of any of the terms of this Deed of Trust, the Beneficiary (or
the Trustee, if required by law) may bid and become the purchaser, and the
purchaser or purchasers, for the purpose of making settlement for or payment of
the purchase price, shall be entitled to turn in and use the Note and any claims
for interest and premium matured and unpaid thereon, in order that there may be
credited as paid on the purchase price





--------------------------------------------------------------------------------

Exhibit 10.4


the sum apportionable and applicable to the Note, including principal and
interest and premium thereof, out of the net proceeds of such sale after
allowing for the proportion of the total purchase price required to be paid in
actual cash. If at any foreclosure proceeding the Granted Property shall be sold
for a sum less than the total amount of indebtedness for which judgment is
therein given, the Beneficiary shall be entitled to the entry of a deficiency
decree against the Grantor and against the property of the Grantor for the
amount of such deficiency.
(f)    The Beneficiary (or the Trustee, if required by law) shall have any and
all rights and remedies (including, without limitation, extra judicial power of
sale) provided to a secured party by the Uniform Commercial Code with respect to
any and all parts of the Granted Property which are and which are deemed to be
governed by the Uniform Commercial Code. Without limiting the generality of the
foregoing, the Beneficiary (or the Trustee, if required by law) shall, with
respect to any part of the Granted Property constituting property of the type in
respect of which realization on a lien or security interest granted therein is
governed by the Uniform Commercial Code, have all the rights, options and
remedies of a secured party under the Uniform Commercial Code, including,
without limitation, the right to the possession of any such property, or any
part thereof, and the right to enter without legal process any premises where
any such property may be found. Any requirement of said Uniform Commercial Code
for reasonable notification shall be met by mailing written notice to the
Grantor at its address set forth in Section 6.3 at least thirty (30) days prior
to the sale or other event for which such notice is required.
(g)    The provisions of this Section 5.2 are subject to the condition that if
at any time after the Note has been declared due and payable by reason of the
occurrence of any Event of Default described in Section 5.1, then in every such
case the Beneficiary may at its option by notice in writing sent to the Grantor,
rescind and annul any such declaration and its consequences with respect to the
Note and in any such event the Grantor, the Trustee and the Beneficiary shall be
restored to their former positions and rights hereunder, respectively; provided
that at the time such declaration is annulled and rescinded:
(i)    no judgment or decree has been entered for the payment of any monies due
pursuant to the Note or this Deed of Trust;
(ii)    all arrears of interest upon the Note and all other sums payable under
the Note and under this Deed of Trust (except any principal, interest or premium
on the Note which has become due and payable solely by reason of such
declaration under Section 5.2) shall have been duly paid; and
(iii)    each and every other Default and Event of Default shall have been made
good, cured or waived pursuant to Section 5.1;
and provided further, that no such rescission and annulment shall extend to or
affect any subsequent Default or Event of Default or impair any right consequent
thereto.
Section 5.3.    Application of Proceeds. The purchase money proceeds and/or
avails of any sale of the Granted Property, or any part thereof, and the
proceeds and the avails of any remedy hereunder and/or amounts held pursuant to
Section 4 hereof shall be paid to and applied as follows:
(a)    first, to the payment of costs and expenses of foreclosure or suit, if
any, and of such sale, and to the extent permitted by applicable law, the
reasonable compensation of the Beneficiary, its agents, attorneys and counsel
and of all proper expenses, liability and advances incurred or made hereunder by
the Beneficiary, and of all taxes, assessments or liens superior to the lien of
these presents, except any taxes, assessments or other superior lien subject to
which said sale may have been made; and
(b)    second, to the amount then owing or unpaid on the Note for principal,
premium, if any, and interest; and in case such proceeds shall be insufficient
to pay in full the whole amount so due, owing or unpaid upon the Note, then to
the Beneficiary, with application on the Note to be made, first, to unpaid
premium, if any, second, to the unpaid interest thereon, and third, to unpaid
principal thereof; and
(c)    third, to the payment of any other Indebtedness Hereby Secured; and
(d)    fourth, to the payment of the surplus, if any, to the Grantor, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.





--------------------------------------------------------------------------------

Exhibit 10.4


Section 5.4.    Waiver of Extension, Appraisement and Stay Laws. The Grantor
covenants that, upon the occurrence of an Event of Default and the acceleration
of the Note pursuant to Section 5.2 and to the extent that such rights may then
be lawfully waived, it will not at any time thereafter insist upon or plead, or
in any manner whatever claim or take any benefit or advantage of, any stay or
extension or moratorium law now or at any time hereafter in force, or claim,
take or insist upon any benefit or advantage of or from any law now or hereafter
in force providing for the valuation or appraisement of the Granted Property or
any part thereof prior to any sale or sales thereof to be made pursuant to any
provision herein contained, or to the decree, judgment or order of any court of
competent jurisdiction or, after confirmation of any such sale or sales claim or
exercise any right under any statute now or hereafter made or enacted by any
state or otherwise to redeem the property so sold or any part thereof, and
hereby expressly waives for itself and on behalf of each and every Person, all
benefit and advantage of any such law or laws which would otherwise be available
to any such Person in connection with the enforcement of any of the
Beneficiary’s remedies hereunder; and covenants that it will not in connection
with any such enforcement proceedings invoke or utilize any such law or laws or
otherwise hinder, delay or impede the execution of any power herein granted and
delegated to the Beneficiary but will suffer and permit the execution of every
such power as though no such law or laws had been made or enacted. The Grantor
hereby waives any and all rights of redemption from sale under any order or
decree of foreclosure pursuant to rights herein granted, on behalf of the
Grantor, and each and every Person acquiring any interest in, or title to the
Granted Property described herein subsequent to the date of this Deed of Trust,
and on behalf of all other Persons to the extent permitted by applicable law.
Any sale, whether under any power of sale hereby given or by virtue of judicial
proceedings, shall operate to divest all right, title, interest, claim and
demand whatsoever, either at law or in equity, of the Grantor in and to the
property sold and shall be a perpetual bar, both at law and in equity, against
the Grantor, its successors and assigns, and against any and all persons
claiming the property sold or any part thereof under, by or through the Grantor,
its successors or assigns.
Section 5.5.    Costs and Expenses of Foreclosure. In any suit to foreclose the
lien hereon there shall be allowed and included as additional Indebtedness
Hereby Secured in the decree for sale all reasonable expenditures and expenses
which may be paid or incurred by or on behalf of the Beneficiary for attorney’s
fees, appraiser’s fees, outlays for documentary and expert evidence,
stenographic charges, publication costs and costs (which may be estimated as the
items to be expended after the entry of the decree) of procuring all such
abstracts of title, title searches and examination, guarantee policies, and
similar data and assurances with respect to title as the Beneficiary may deem to
be reasonably necessary either to prosecute any foreclosure action or to
evidence to the bidder at any sale pursuant thereto the true condition of the
title to or the value of the Granted Property, all of which expenditures shall
become so much additional Indebtedness Hereby Secured which the Grantor agrees
to pay and all of such shall be immediately due and payable with interest
thereon from the date of expenditure until paid at the Default Rate.
Section 5.6.    Delay or Omission Not a Waiver. No delay, failure or omission of
the Beneficiary to exercise any right, power or remedy arising from any default
on the part of the Grantor shall exhaust or impair any such right or power or
prevent its exercise during the continuance of such default. No waiver by the
Beneficiary of any such default, whether such waiver be full or partial, shall
extend to or be taken to affect any subsequent default, or to impair the rights
resulting therefrom, except as may be otherwise provided herein. No right, power
or remedy hereunder is intended to be exclusive of any other right, power or
remedy but each and every right, power and remedy shall be cumulative and in
addition to any and every other right, power and remedy given hereunder or
otherwise existing. Nor shall the giving, taking or enforcement of any other or
additional security, collateral or guaranty for the payment of the Indebtedness
Hereby Secured operate to prejudice, waive or affect the security of this Deed
of Trust or any rights, powers or remedies hereunder; nor shall the Beneficiary
be required to first look to, enforce or exhaust such other or additional
security, collateral or guaranties.
Section 5.7.    Restoration of Positions. If the Beneficiary has instituted any
proceeding to enforce any right or remedy under this Deed of Trust by
foreclosure, entry or otherwise and such proceeding has been discontinued or
abandoned for any reason or has been determined adversely to the Beneficiary,
then and in every such case the Grantor, the Trustee and the Beneficiary shall,
subject to any determination in such proceeding, be restored to their former
positions hereunder, and thereafter all rights and remedies of the Beneficiary
shall continue as though no such proceedings had been instituted.
Section 5.8.    Note to Become Due upon Sale. Upon any sale of the Property or
transfer of a controlling interest in the Grantor under or by virtue of this
Deed of Trust, except as permitted under Section 2.3(g) or (h) hereof, whether
pursuant to foreclosure, power of sale or otherwise, the entire unpaid principal
amount of the Note shall, if not previously declared due and payable,
immediately become due and payable, together with interest accrued thereon and
premium, if any, and all other Indebtedness Hereby Secured, anything contrary in
this Deed of Trust, the Note or any other instrument serving the Note
notwithstanding.





--------------------------------------------------------------------------------

Exhibit 10.4


SECTION 6.
MISCELLANEOUS.

Section 6.1.    Successors and Assigns. Whenever any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
assigns of such party; and all the covenants, premises and agreements in this
Deed of Trust contained by or on behalf of the Grantor, or by or on behalf of
the Beneficiary, shall bind and inure to the benefit of the respective
successors and assigns of such parties whether so expressed or not.
Section 6.2.    Severability. The unenforceability or invalidity of any
provision or provisions of this Deed of Trust shall not render any other
provision or provisions herein contained unenforceable or invalid.
Section 6.3.    Addresses for Notices and Demands. All communications provided
for herein shall be in writing and shall be deemed to have been given (unless
otherwise required by the specific provisions hereof in respect of any matter)
when received (or refused) delivered personally or when deposited in the United
States mail, registered or certified, postage prepaid, or by prepaid overnight
air courier, addressed as follows:


If to the Grantor:                    TRT LeaseCo, LLC
c/o BNSF-Delpres Investments, Ltd.
100 Sheppard Avenue East, Suite 502
Toronto, ON M2N 6N5
Canada
Attention: Larry Krauss
with a copy to:


c/o BNSF-Delpres Investments, Ltd.
10290 West Atlantic Avenue, #480127
Delray Beach, FL 33448
Attention: Leo Schwartz


with a copy to:
Dain, Torpy, Le Ray, Wiest & Garner, P.C.
745 Atlantic Avenue, 5th Floor
Boston, Massachusetts 02111
Attention: Tim Pecci


If to the Beneficiary:                Wells Fargo Bank Northwest, N.A., as
trustee
299 S. Main Street, 5th Floor
MAC: U1228-051
Salt Lake City, Utah 84111
Attention: Corporate Trust Lease Group
or as to either party at such other address as such party may designate by
notice duly given in accordance with this Section to the other party.
Section 6.4.    Headings and Table of Contents. The headings of the sections of
this Deed of Trust and the table of contents are inserted for purposes of
convenience only and shall not be construed to affect the meaning or
construction of any of the provisions hereof.
Section 6.5.    Release of Deed of Trust. The Beneficiary shall release this
Deed of Trust and the lien hereof by proper instrument or instruments upon
payment in full of all Indebtedness Hereby Secured.
Section 6.6.    Counterparts. This Deed of Trust may be executed, acknowledged
and delivered in any number of counterparts, each of such counterparts
constituting an original but all together only one Deed of Trust.





--------------------------------------------------------------------------------

Exhibit 10.4


Section 6.7.    Successor Trustee. The Beneficiary may, at any time, by
instrument in writing, appoint a successor or successors to, or discharge and
appoint a new Trustee in the place of, any Trustee named herein or acting
hereunder, which instrument, executed and acknowledged by the Trustee, and
recorded in the office of the County Recorder of the county wherein the Granted
Property is situated, shall be conclusive proof of the proper substitution of
such successor or successors or new Trustee, who shall have all the estate
powers, duties, rights and privileges of the predecessor Trustee.
Section 6.8.    Governing Law. This Deed of Trust should be construed in
accordance with and governed by the laws of the State of Texas.
Section 6.9.    Time. Time shall be of the essence for this Deed of Trust.
Section 6.10.    Limitations of Liability. Notwithstanding anything to the
contrary contained in the Operative Agreements, except as set forth in the
Indemnity and Guaranty Agreement, no Person who directly or indirectly owns any
membership or other equity interest in the Grantor (each, a “Non-Recourse
Person”) shall have any personal liability for (i) the payment of any sum of
money which is or may be payable under the Note or any other Operative
Agreement, including, but not limited to, the repayment of the Note or (ii) the
performance or discharge of any covenants, obligation or undertakings of the
Grantor under any Operative Agreement, and no monetary or deficiency judgment
shall be sought or enforced against any Non‑Recourse Person with respect
thereto. Nothing in this Section 6.10 is intended to or shall in any way affect
or invalidate any lien or security interest created by this Deed of Trust. This
Section 6.10 shall not be construed to prohibit the joining of the Grantor in
any foreclosure procedure involving the Granted Property. This Section 6.10
shall not in any way affect the obligations of the Tenant under the Lease, any
other tenant under the Other Leases or any Lease Guarantor under any Lease
Guaranty.
Section 6.11.    Expenses, Stamp Tax Indemnity. Whether or not the Note is sold,
the Grantor will pay all reasonable expenses relating to the Operative
Agreements, including but not limited to: (i) the cost of reproducing the
Operative Agreements; (ii) the reasonable fees and disbursements of Chapman and
Cutler LLP, special counsel for the beneficial holder of the Note; (iii) the
Beneficiary’s reasonable out-of-pocket expenses; (iv) all recording and filing
fees and stamp taxes in connection with the recordation or filing and
re-recordation or re-filing of the items referred to in Section 3.1(b) of the
Note Purchase Agreement; (v) the reasonable fees and disbursements of the title
company referred to in Section 3.2(c) of the Note Purchase Agreement in
connection with the issuance of the title insurance policy and the reasonable
fees and disbursements of the civil engineer or surveyor which conducted the
survey referred to in Section 3.2(b) of the Note Purchase Agreement in
connection with the preparation of such survey; (vi) the reasonable fees and
disbursements of (a) the Person that prepared the Environmental Assessment
referred to in Section 3.2(d) of the Note Purchase Agreement and (b) the Person
that prepared the appraisal referred to in Section 3.2(e) of the Note Purchase
Agreement; (vii) the reasonable fees and disbursements of the Escrow Agent in
connection with its duties under the Escrow and Servicing Agreement; and
(viii) all reasonable expenses relating to any amendments, waivers or consents
pursuant to the provisions of any of the Operative Agreements, including without
limitation, any amendments, waivers or consents resulting from any work-out,
restructuring or similar proceedings relating to the performance by the Grantor
of its obligations under any of the Operative Agreements or relating to the
performance by the Tenant of its obligations under the Lease. The obligations of
the Grantor under this Section 6.11 shall survive the payment or prepayment of
the Note and the termination of any of the Operative Agreements.
Section 6.12.    Cooperation. The Grantor acknowledges that the Beneficiary and
its successors and assigns may (a) sell, transfer or assign this Deed of Trust,
the Note and the Operative Agreements to one or more investors as a whole loan,
in a rated or unrated public offering or private placement, (b) participate the
loan (the “Loan”) secured by this Deed of Trust to one or more investors in a
rated or unrated public offering or private placement, (c) deposit this Deed of
Trust, the Note and the Operative Agreements with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets
in a rated or unrated public offering or private placement, or (d) otherwise
sell the Loan or any interest therein to investors in a rated or unrated public
offering or private placement (the transactions referred to in clauses (a)
through (d) are hereinafter referred to as “Secondary Market Transactions”). The
Grantor shall, at Beneficiary’s expense, cooperate in good faith with
Beneficiary in effecting any such Secondary Market Transaction and shall
cooperate in good faith to implement all requirements reasonably imposed by the
participants involved in any Secondary Market Transaction (including without
limitation, an institutional purchaser, participant or investor) including,
without limitation, all structural or other changes to the Loan, modifications
to any documents evidencing or securing the Loan, delivery of opinions of
counsel reasonably acceptable to such other purchasers, participants or
investors may require; provided, however, that the Grantor shall not be required
to modify any documents evidencing or securing the Loan which would modify
(i) the interest rate payable under the Note, (ii) the stated maturity of the
Note, (iii) the amortization of principal of the Note, or (iv) any other
material terms or covenants of the Loan. The Grantor shall provide such
information and documents relating to the Grantor, the Granted Property and the
Tenant as Beneficiary shall reasonably request. The Grantor acknowledges that
certain information regarding the Loan and the parties thereto and the Granted
Property may be included in a private placement memorandum, prospectus or other
disclosure documents.





--------------------------------------------------------------------------------

Exhibit 10.4


Section 6.13.    No Merger of Estates. There shall be no merger of the Lease or
the leasehold estate created thereby with the fee estate in the Granted Property
or any part thereof by reason of the same person or entity acquiring or holding,
directly or indirectly, any interest in the Lease or the leasehold estate
created thereby as well as the fee estate in the Granted Property. Nothing
contained in this Section shall be deemed to prohibit the Tenant under the Lease
from acquiring the fee interest in the Granted Property, subject, however, to
the terms of the preceding sentence and Section 2.3(g) hereof.
Section 6.14.    NAIC Filing. The Grantor hereby represents and warrants to, and
covenants with, the Trustee and the Beneficiary that as of the date hereof and
until such time as the Indebtedness Hereby Secured shall be indefeasibly paid in
full, the Grantor will take all such actions and otherwise cooperate with any
request made by the Beneficiary, the Trustee or any of their respective special
counsel which is reasonably necessary to ensure that the subject transaction
shall be eligible for “Schedule D” reporting on the Beneficiary’s NAIC Annual
Statement and, if the NAIC determines that the Beneficiary’s investment in the
Note is not eligible for such “Schedule D” reporting, the Grantor will take such
actions and otherwise cooperate with any request made by the Beneficiary or its
counsel which is reasonably necessary to obtain such eligibility; provided,
however, that the Beneficiary acknowledges and agrees that the Grantor shall not
be required to make any change or amendments which would have a material adverse
monetary effect on the Grantor or materially increase the obligations of the
Grantor under the Operative Agreements. For purposes of this Section 6.14, any
reference to Beneficiary shall also include any beneficial owner of the
Beneficiary or any beneficial holder or other holder of the Note or any portion
thereof.
Section 6.15.    [Intentionally Omitted]
Section 6.16.    Usury Savings Clause. Interest on the Indebtedness Hereby
Secured secured by this Deed of Trust shall not exceed the maximum amount of
non-usurious interest that may be contracted for, taken, reserved, charged, or
received under law; any interest in excess of that maximum amount shall be
credited on the principal of the Indebtedness Hereby Secured or, if that has
been paid, refunded. On any acceleration or required or permitted prepayment,
any such excess shall be cancelled automatically as of the acceleration or
prepayment or, if already paid, credited on the principal of the Indebtedness
Hereby Secured or, if the principal of the debt has been paid, refunded. This
provision overrides other provisions in this Deed of Trust and all other
Operative Agreement and instruments concerning the Indebtedness Hereby Secured.
Section 6.17.    Concerning the Beneficiary. It is expressly understood and
agreed by the parties hereto and the holders of the certificates issued under
the Declaration that (a) this Agreement is executed and delivered by Beneficiary
not in its individual or personal capacity but solely in its capacity as trustee
under the Declaration, in the exercise of the powers and authority conferred and
vested in it as trustee under the Declaration, subject to the protections,
indemnities and limitations from liability afforded to the trustee thereunder;
(b) in no event shall Wells Fargo Bank Northwest, National Association, in its
individual capacity have any liability for the representations, warranties,
covenants, agreements or other obligations of the trust created pursuant to the
Declaration (the “Trust”) (or on behalf of the Trust) hereunder, as to all of
which recourse shall be had solely to the Granted Property; (c) nothing
contained herein shall be construed as creating any liability on Wells Fargo
Bank Northwest, National Association, individually or personally, to perform any
expressed or implied covenant, duty or obligation of any kind whatsoever
contained herein; and (d) under no circumstances shall Wells Fargo Bank
Northwest, National Association, be personally liable for the payment of any
fees, costs, indebtedness or expenses of any kind whatsoever or be personally
liable for the breach or failure of any obligation, representation, agreement,
warranty or covenant whatsoever made or undertaken by purchasers of the
certificates of the Trust or the Trust hereunder, except to the extent of
Trustee’s willful misconduct, bad faith or gross negligence (or ordinary
negligence in connection with the handling of funds).
SECTION 7.
ACCEPTANCE OF TRUST; POWERS AND DUTIES OF TRUSTEE.

The Trustee accepts this trust and it shall be deemed delivered when this Deed
of Trust is executed. From time to time, upon written request of Beneficiary
and, to the extent required by applicable law presentation of this Deed of Trust
for endorsement, and without affecting the personal liability of any person for
payment of any indebtedness or performance of any of the Indebtedness Hereby
Secured, Beneficiary, or Trustee at Beneficiary’s direction, may, without
obligation to do so or liability therefor and without notice: (a) reconvey all
or any part of the Granted Property from the lien of this Deed of Trust; (b)
consent to the making of any map or plat of the Granted Property; and (c) join
in any grant of easement or declaration of covenants and restrictions with
respect to the Granted Property, or any extension agreement or any agreement
subordinating the lien or charge of this Deed of Trust. Trustee or Beneficiary
may from time to time apply to any court of competent jurisdiction for aid and
direction in the execution of the trusts and the enforcement of its rights and
remedies available under this Deed of Trust, and may obtain orders or decrees
directing, confirming or approving acts in the execution of said trusts and the
enforcement of said rights and remedies. Trustee has no obligation to notify any
party of any pending sale or any action or proceeding (including, but not
limited to, actions in which Grantor, Beneficiary or Trustee shall be a party)
unless held or commenced and maintained by Trustee under this Deed of





--------------------------------------------------------------------------------

Exhibit 10.4


Trust. Trustee shall not be obligated to perform any act required of it under
this Deed of Trust unless the performance of the act is requested in writing and
Trustee is reasonably indemnified against all losses, costs, liabilities and
expenses in connection therewith.
Section 7.1.    Concerning the Trustee. Trustee shall be under no duty to take
any action hereunder except as expressly required hereunder or by law, or to
perform any act which would involve Trustee in any expense or liability or to
institute or defend any suit in respect hereof, unless properly indemnified to
Trustee’s reasonable satisfaction. Trustee, by acceptance of this Deed of Trust,
covenants to perform and fulfill the trusts herein created, being liable,
however, only for gross negligence or willful misconduct, and hereby waives any
statutory fee and agrees to accept reasonable compensation, in lieu thereof, for
any services rendered by Trustee in accordance with the terms hereof. Trustee
may resign at any time upon giving thirty (30) days’ notice to the Grantor and
to Beneficiary. Beneficiary may remove Trustee at any time or from time to time
and select a successor trustee. In the event of the death, removal, resignation,
refusal to act, or inability to act of Trustee, or in its sole discretion for
any reason whatsoever Beneficiary may, without notice and without specifying any
reason therefor and without applying to any court, select and appoint a
successor trustee, by an instrument recorded wherever this Deed of Trust is
recorded and all powers, rights, duties and authority of Trustee, as aforesaid,
shall thereupon become vested in such successor. Such substitute trustee shall
not be required to give bond for the faithful performance of the duties of
Trustee hereunder unless required by Beneficiary. The procedure provided for in
this paragraph for substitution of Trustee shall be in addition to and not in
exclusion of any other provisions for substitution, by law or otherwise.
Section 7.2.    Trustee’s Fees. The Grantor shall pay all reasonable costs, fees
and expenses incurred by Trustee and Trustee’s agents and counsel in connection
with the performance by Trustee of Trustee’s duties hereunder and all such
costs, fees and expenses shall be secured by this Deed of Trust.
Section 7.3.    Certain Rights. With the approval of Beneficiary, Trustee shall
have the right to take any and all of the following actions: (i) to select,
employ, and advise with counsel (who may be, but need not be, counsel for
Beneficiary) upon any matters arising hereunder, including the preparation,
execution, and interpretation of the Notes, this Deed of Trust or the other
Operative Agreements, and shall be fully protected in relying as to legal
matters on the advice of counsel, (ii) to execute any of the trusts and powers
hereof and to perform any duty hereunder either directly or through his/her
agents or attorneys, (iii) to select and employ, in and about the execution of
his/her duties hereunder, suitable accountants, engineers and other experts,
agents and attorneys‑in‑fact, either corporate or individual, not regularly in
the employ of Trustee, and Trustee shall not be answerable for any act, default,
negligence, or misconduct of any such accountant, engineer or other expert,
agent or attorney‑in‑fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith, and (iv) any and all other lawful action as Beneficiary
may instruct Trustee to take to protect or enforce Beneficiary’s rights
hereunder. Trustee shall not be personally liable in case of entry by Trustee,
or anyone entering by virtue of the powers herein granted to Trustee, upon the
Granted Property for debts contracted for or liability or damages incurred in
the management or operation of the Granted Property. Trustee shall have the
right to rely on any instrument, document, or signature authorizing or
supporting an action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine. Trustee shall be entitled to
reimbursement for actual expenses incurred by Trustee in the performance of
Trustee’s duties hereunder and to reasonable compensation for such of Trustee’s
services hereunder as shall be rendered.
Section 7.4.    Retention of Money. All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, but need not be segregated in any manner from any other
moneys (except to the extent required by applicable law) and Trustee shall be
under no liability for interest on any moneys received by Trustee hereunder.
Section 7.5.    Perfection of Appointment. Should any deed, conveyance, or
instrument of any nature be required from the Grantor by any Trustee or
substitute trustee to more fully and certainly vest in and confirm to the
Trustee or substitute trustee such estates rights, powers, and duties, then,
upon request by the Trustee or substitute trustee, any and all such deeds,
conveyances and instruments shall be made, executed, acknowledged, and delivered
and shall be caused to be recorded and/or filed by the Grantor.
SECTION 8.
STATE SPECIFIC PROVISIONS.

The addendum attached hereto (“Addendum A”) contains state specific provisions
and is hereby made a part of this Deed of Trust. To the extent of any conflict
between the terms and provisions of Addendum A and the terms and provisions of
this Deed of Trust, the terms and provisions of Addendum A shall govern and
control the rights and obligations of the parties.





--------------------------------------------------------------------------------

Exhibit 10.4


[Signatures on Next Page]





--------------------------------------------------------------------------------

Exhibit 10.4




IN WITNESS WHEREOF, the Grantor has caused this Deed of Trust to be executed,
all as of the day and year first above written.






 
 
TRT LEASECO, LLC, a Delaware


 
 
limited liability company
 
 
 
 
 
 
 
By:
 
 
 
Name: Leo S. Schwartz
 
 
Title: Vice President








--------------------------------------------------------------------------------

Exhibit 10.4






State of         )
) SS
County of    )
I, _________________________, a Notary Public in and for the County and State
aforesaid, do hereby certify that Leo S. Schwartz to me known, who declared and
acknowledged that he is the Vice President of TRT LEASECO, LLC, a limited
liability company organized under the laws of the State of Delaware, subscribed
to the foregoing instrument, appeared before me this day in person and severally
acknowledged that he, being thereunto duly authorized, signed and delivered the
said instrument as the free and voluntary act of said limited liability company
and as his own free and voluntary act, for the uses and purposes therein set
forth.
Given under by hand and notarial seal this ____ day of _____________, 2015.
    


____________________________
Notary Public


Printed Name:____________________________    
(SEAL)
Commission expires:







--------------------------------------------------------------------------------

Exhibit 10.4


DESCRIPTION OF REAL PROPERTY
STATE OF TEXAS)
COUNTY OF LIBERTY)
LEASE EXHIBIT A-1)




FIELD NOTES of a 187.1838 acre tract of land situated in the T. C. Railroad
Company Survey No. 39, Abstract 474, the Elizabeth Munson League, Abstract 88
and the G. C. & S. F. Railroad Company Survey No. 21, Abstract 459, all in
Liberty County, Texas. Said 187.1838 acres being comprised of the following
tracts:


1) part of that certain 9.43 acres (Tract XV), conveyed by Bill Sjolander to CMC
Railroad, Inc. by Deed dated January 10, 2008 and recorded under County Clerk's
File No. 2008000452 of the Official Public Records of Liberty County, Texas;


2) part of that certain 261.0209 acres (Tract XI) conveyed by Bill Sjolander to
CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded under County
Clerk's File No. 2008000452 of the Official Public Records of Liberty County,
Texas;


3) part of that certain 556.0186 acres (Tract IX) conveyed by Bill Sjolander to
CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded under County
Clerk's File No. 2008000453 of the Official Public Records of Liberty County,
Texas;


4) all of that certain 7.909 acres conveyed by Bill Sjolander to CMC Railroad
III-A, Inc. by Deed dated November 12, 1998 and recorded in Volume 1748 at Page
681 of the Official Public Records of Liberty County, Texas;


5) all of that certain 8.179 acres conveyed by Bill Sjolander to CMC Railroad
III, Inc. by Correction Deed dated December 29, 1998 and recorded in Volume 1756
at Page 131 of the Official Public Records of Liberty County, Texas;


6) all of that certain 7.491 acres conveyed by Bill Sjolander to CMC Railroad
III-B, Inc. by Deed dated February 15, 2001 and recorded in Volume 1883 at Page
488 of the Official Public Records of Liberty County, Texas;


7) all of that certain 41.113 acres conveyed by Bill Sjolander to CMC Railroad
III-C, Inc. by Deed dated October 3, 2002 and recorded under County Clerk's File
No. 2002052310 of the Official Public Records of Liberty County, Texas;


8) all of that certain 20.7538 acres (called 20.7555 acres) conveyed by Bill
Sjolander to CMC Railroad III-C, Inc. by Deed dated October 30, 2003 and
recorded under County Clerk's File No. 2003016744 of the Official Public Records
of Liberty County, Texas;


9) all of that certain 5.06 acres conveyed by Bill Sjolander to CMC Industries,
Inc. by Deed dated December 29, 2003 and recorded under County Clerk's File No.
2004005453 of the Official Public Records of Liberty County, Texas;


10) all of that certain 29.8786 acres conveyed by Bill Sjolander to CMC Railroad
III-D, Inc. by Deed dated February 22, 2006 and recorded under County Clerk's
File No. 2006008609 of the Official Public Records of Liberty County, Texas;


11) all of that certain 0.6428 of an acre conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009503 of the Official Public Records of Liberty County, Texas;


12) all of that certain 0.9570 of an acre conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009505 of the Official Public Records of Liberty County, Texas;


13) all of that certain 0.312 of an acre conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009507 of the Official Public Records of Liberty County, Texas;


14) all of that certain 1.1785 acres conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009508 of the Official Public Records of Liberty County, Texas;


15) all of that certain 1.2252 acres conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009509 of the Official Public Records of Liberty County, Texas;


16) all of that certain 9.3427 acres conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009510 of the Official Public Records of Liberty County, Texas;







--------------------------------------------------------------------------------

Exhibit 10.4


17) all of that certain 3.2751 acres conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009511 of the Official Public Records of Liberty County, Texas;


18) all of that certain 1.0991 acres conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009512 of the Official Public Records of Liberty County, Texas;


19) part of that certain 0.6605 of an acre conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009502 of the Official Public Records of Liberty County, Texas;


20) all of that certain 0.4527 of an acre conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009504 of the Official Public Records of Liberty County, Texas;


21) all of that certain 0.478 of an acre conveyed by Bill Sjolander to CMC
Industries, Inc. by Deed dated June 30, 2007 and recorded under County Clerk's
File No. 2007009506 of the Official Public Records of Liberty County, Texas;


22) part of that certain 387.716 acres conveyed by J. B. Sterling, et ux, to
Bill Sjolander by Deed dated June 4, 1997 and recorded in Volume 1671 at Page
721 of the Official Public Records of Liberty County, Texas;


23) part of Lots 4, 8, 9, 10 and 11 of the Brown & Sterling Subdivision as
recorded in Volume 37 at Page 2 of the Deed Records of Liberty County, Texas;


Said 187.1834 acres being part of that same land conveyed by CMC Railroad, Inc.
to TRT LeaseCo, LLC, by Instrument dated July 21, 2014 and recorded under County
Clerk's File No. 2014011029 of the Official Public Records of Liberty County,
Texas and is more particularly described by the following metes and bounds,
to-wit:


NOTE: BEARINGS ARE LAMBERT GRID BEARINGS AND ALL COORDINATES REFER TO THE TEXAS
STATE PLANE COORDINATE SYSTEM, CENTRAL ZONE, NAD 83. ALL DISTANCES ARE ACTUAL
DISTANCES. SCALE FACTOR = 1.000142861. REFERENCE IS MADE TO THE PLATS OF EVEN
DATE ACCOMPANYING THIS METES AND BOUNDS DESCRIPTION.


COMMENCING at a 3/4 inch iron pipe found in the West right-of-way line of the
Southern Pacific Railroad/Union Pacific Railroad 100 foot wide right-of-way
described in Volume 69 at Page 410 of the Deed Records of Liberty County, Texas,
for the Northeast corner of said 9.43 acres. Said COMMENCING POINT has a State
Plane Coordinate Value of Y=10,015,250.46 and X=4,015,864.67.


THENCE: South 10°24'11" West along the East line of said 9.43 acres and the West
line of said Railroad for a distance of 714.00 feet to a 6 inch railroad spike
set for the Northeast corner and POINT OF BEGINNING of this tract. Said
BEGINNING POINT has a State Plane Coordinate Value of Y=10,014,548.10 and
X=4,015,735.73.


THENCE: Continue South 10°24'11" West along the East line of this tract, the
East line of said 9.43 acres, the East line of said 0.6428 of an acre, the East
line of said 8.179 acres, the East line of said 0.6605 of an acre, the East line
of said 387.716 acres and the West line of said Railroad, for a distance of
11,975.24 feet to a 1/2 inch iron rod, with cap (BHA), set for the Southeast
corner of this tract.


THENCE: North 45°39'48" West along the South line of this tract for a distance
of 370.80 feet to 1/2 inch iron rod, with cap (BHA), set for an angle point in
said line.


THENCE: North 64°25'10" West along the South line of this tract for a distance
of 121.23 feet to a 1/2 inch iron rod, with cap (BHA), set for the BEGINNING
POINT of a curve to the right, concave Northeasterly.


THENCE: Along and around said curve to the right, in a Northwesterly direction,
along the South line of this tract, said curve having a radius of 278.59 feet, a
central angle of 55°23'16" and a chord bearing and distance of North 33°26'52"
West 258.95 feet, for an arc length of 269.31 feet to a 1/2 inch iron rod, with
cap (BHA), set for the TERMINATION POINT of said curve.


THENCE: North 11°16'48" West along the South line of this tract for a distance
of 94.88 feet to a 1/2 inch iron rod, with cap (BHA), set for the BEGINNING
POINT of a curve to the left, concave Southwesterly.







--------------------------------------------------------------------------------

Exhibit 10.4


THENCE: Along and around said curve to the left, in a Northwesterly direction,
along the South line of this tract, said curve having a radius of 100.83 feet, a
central angle of 31°33'57" and a chord bearing and distance of North 26°04'50"
West 54.85 feet, for a distance of 55.55 feet to a 1/2 inch iron rod, with cap
(BHA), set for the TERMINATION POINT of said curve.


THENCE: North 50°28'52" West along the South line of this tract for a distance
of 53.59 feet to a 1/2 inch iron rod, with cap (BHA), set for an angle point in
said line.


THENCE: North 79°09'07" West along the South line of this tract for a distance
of 118.53 feet to a 1/2 inch iron rod, with cap (BHA), set for the BEGINNING
POINT of a curve to the right, concave Northerly.


THENCE: Along and around said curve to the right, in a Northwesterly direction,
along the South line of this tract, said curve having a radius of 766.47 feet, a
central angle of 15°16'42" and a chord bearing and distance of North 64°02'19"
West 203.78 feet, for an arc length of 204.38 feet to a 1/2 inch iron rod, with
cap (BHA), set for the TERMINATION POINT of said curve.


THENCE: North 46°35'03" West along the South line of this tract for a distance
of 73.25 feet to a 1/2 inch iron rod, with cap (BHA), set for the BEGINNING
POINT of a curve to the right, concave Northeasterly.


THENCE: Along and around said curve to the right, in a Northwesterly direction,
along the South line of this tract, said curve having a radius of 1265.11 feet,
a central angle of 08°49'24" and a chord bearing and distance of North 39°45'41"
West 194.63 feet, for an arc length of 194.82 feet to a 1/2 inch iron rod, with
cap (BHA), set for the TERMINATION POINT of said curve.


THENCE: North 31°13'25" West along the South line of this tract for a distance
of 77.48 feet to a 1/2 inch iron rod, with cap (BHA), set for the BEGINNING
POINT of a curve to the right, concave Northeasterly.


THENCE: Along and around said curve to the right, in a Northwesterly direction,
along the South line of this tract, said curve having a radius of 532.17 feet, a
central angle of 05°54'14" and a chord bearing and distance of North 34°31'45"
West 54.81 feet, for an arc length of 54.84 feet to a 1/2 inch iron rod, with
cap (BHA), set for the TERMINATION POINT of said curve.


THENCE: North 36°58'09" West along the South line of this tract for a distance
of 95.38 feet to a 1/2 inch iron rod, with cap (BHA), set for the Southwest
corner of this tract.


THENCE: North 10°06'29" East along the Southernmost West line of this tract for
a distance of 2061.47 feet to 1/2 inch iron rod, with cap (BHA), set for an
angle point in said line.


THENCE: North 23°37'17" East along the Southernmost West line of this tract for
a distance of 3542.57 feet to a 1/2 inch iron rod, with cap (BHA), set for the
BEGINNING POINT of a curve to the left, concave Westerly.


THENCE: Along and around said curve to the left, in a Northerly direction, along
the Southernmost West line of this tract, said curve having a radius of 250.00
feet, a central angle of 47°33'34" and a chord bearing and distance of North
00°09'30" West 201.61 feet, for an arc length of 207.52 feet to 3/8 inch by 12
inch spike, with cap (BHA), set for the TERMINATION POINT of said curve.


THENCE: North 23°56'17" West along the Southernmost West line of this tract for
a distance of 88.32 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for
the BEGINNING POINT of a curve to the right, concave Easterly.


THENCE: Along and around said curve to the right, in a Northerly direction,
along the Southernmost West line of this tract, said curve having a radius of
61.37 feet, a central angle of 58°06'24" and a chord bearing and distance of
North 01°21'36" West 59.61 feet, for an arc length of 62.24 feet to a 3/8 inch
by 12 inch spike, with cap (BHA), set for the TERMINATION POINT of said curve.


THENCE: North 25°23'29" East along the Southernmost West line of this tract for
a distance of 87.15 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for
an angle point in said line.


THENCE: North 25°43'49" East along the Southernmost West line of this tract for
a distance of 184.75 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set
for an angle point in said line.


THENCE: North 32°12'03" East along the Southernmost West line of this tract for
a distance of 237.19 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set
for an angle point in said line.







--------------------------------------------------------------------------------

Exhibit 10.4


THENCE: North 28°23'03" East along the Southernmost West line of this tract for
a distance of 456.93 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set
for an interior corner of this tract.


THENCE: North 61°36'57" West along an exterior line of this tract for a distance
of 28.12 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for an
exterior corner of this tract.


THENCE: North 28°23'03" East along an exterior West line of this tract for a
distance of 45.21 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for
an exterior corner of this tract.


THENCE: South 61°36'57" East along an exterior line of this tract for a distance
of 28.12 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for an
interior corner of this tract.


THENCE: North 28°23'03" East along an exterior West line of this tract for a
distance of 117.71 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for
an angle point in said line.


THENCE: North 31°11'20" East along an exterior West line of this tract for a
distance of 527.80 feet to a 6 inch railroad spike set for an exterior corner of
this tract.


THENCE: South 58°48'40" East along an exterior line of this tract for a distance
of 61.15 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for an
interior corner of this tract.


THENCE: North 23°17'21" East along the Northernmost West line of this tract for
a distance of 107.19 feet to a 6 inch railroad spike set for the BEGINNING POINT
of a curve to the left, concave Westerly.


THENCE: Along and around said curve to the left, in a Northerly direction, along
the Northernmost West line of this tract, said curve having a radius of 1136.50
feet, a central angle of 04°05'28" and a chord bearing and distance of North
20°42'40" East 81.13 feet, for an arc length of 81.15 feet to a 6 inch railroad
spike set for the TERMINATION POINT of said curve.


THENCE: North 17°28'06" East along the Northernmost West line of this tract for
a distance of 77.62 feet to a 6 inch railroad spike set for the BEGINNING POINT
of a curve to the left, concave Westerly.


THENCE: Along and around said curve to the left, in a Northerly direction, along
the Northernmost West line of this tract, said curve having a radius of 2741.00
feet, a central angle of 08°04'51" and a chord bearing and distance of North
13°41'11" East 386.26 feet, for an arc length of 386.58 feet to a 6 inch
railroad spike set for the TERMINATION POINT of said curve.


THENCE: North 10°23'02" East along the Northernmost West line of this tract for
a distance of 2979.42 feet to a 1/2 inch iron rod, with cap (BHA), set for the
Northwest corner of this tract.


THENCE: South 79°36'58" East along the North line of this tract for a distance
of 39.69 feet to the PLACE OF BEGINNING and containing within these boundaries
187.1838 acres or 8,153,728.10 square feet of land.






STATE OF TEXAS)
COUNTY OF LIBERTY)
LEASE EXHIBIT A-2)


FIELD NOTES of a 3.2622 acre tract of land situated in the T. C. Railroad
Company Survey No. 39, Abstract 474, Liberty County, Texas. Said 3.2622 acres
being out of and a part of that certain 261.0209 acres (Tract XI) conveyed by
Bill Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded
under County Clerk's File No. 2008000452 of the Official Public Records of
Liberty County, Texas. Said 3.2622 acres is part of that same land conveyed by
CMC Railroad, Inc. to TRT LeaseCo, LLC by Instrument dated July 21, 2014 and
recorded under County Clerk's File No. 2014011029 of the Official Public Records
of Liberty County, Texas and is more particularly described by the following
metes and bounds, to-wit:


NOTE: BEARINGS ARE LAMBERT GRID BEARINGS AND ALL COORDINATES REFER TO THE TEXAS
STATE PLANE COORDINATE SYSTEM, CENTRAL ZONE, NAD 83. ALL DISTANCES ARE ACTUAL
DISTANCES. SCALE FACTOR = 1.000142861. REFERENCE IS MADE TO THE PLATS OF EVEN
DATE ACCOMPANYING THIS METES AND BOUNDS DESCRIPTION.







--------------------------------------------------------------------------------

Exhibit 10.4


BEGINNING at a 6 inch metal post found in the South line of Lot 8 of Brown &
Sterling Subdivision (map of record in Volume 37 at Page 2 of the Deed Records
of Liberty County, Texas) in the South line of the Elizabeth Munson League,
Abstract 88, Liberty County, Texas, the North line of said 261.0209 acres and
the North line of said T. C. Railroad Company Survey No. 39 for the Southwest
corner of that certain 9.43 acres (Tract XV) conveyed by Bill Sjolander to CMC
Railroad, Inc. by Deed dated January 10, 2008 and recorded under County Clerk's
File No. 2008000452 of the Official Public Records of Liberty County, Texas.
Said BEGINNING POINT has a State Plane Coordinate Value of Y=10,011,205.18 and
X=4,015,020.32.


THENCE: South 54°55'20" West along the East line of this tract for a distance of
453.17 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for the
Southeast corner of this tract.


THENCE: South 87°44'49" West along the South line of this tract for a distance
of 375.15 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for an angle
point in said line.


THENCE: South 47°42'39" West along the South line of this tract for a distance
of 9.99 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for an angle
point in said line.


THENCE: South 28°12'44" West along the South line of this tract for a distance
of 15.31 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for an angle
point in said line.


THENCE: South 11°48'16" West along the South line of this tract for a distance
of 14.95 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for the
Southwest corner of this tract.


THENCE: North 02°37'47" West along the West line of this tract for a distance of
274.66 feet to a magnetic ("mag") nail set in the North line of said 261.0209
acres, the North line of said T. C. Railroad Company Survey No. 39, the South
line of said Munson League, the South line of said Lot 8 and the South line of
Rolke Road (County Road 4931 - dedicated 50 feet wide public right-of-way) for
the Northwest corner of this tract.


THENCE: North 87°22'13" East along the North line of this tract, the North line
of said 261.0209 acres, the North line of said T. C. Railroad Company Survey No.
39, the South line of said Munson League, the South line of said Rolke Road and
the South line of said Lot 8 for a distance of 776.83 feet to the PLACE OF
BEGINNING and containing within these boundaries 3.2622 acres or 142,102.94
square feet of land.






STATE OF TEXAS)
COUNTY OF LIBERTY)
AEROBIC SYSTEM SPRINKLER FIELD)
EXHIBIT A-3)


FIELD NOTES of a 1.3151 acre tract of land situated in the T. C. Railroad
Company Survey No. 39, Abstract 474, Liberty County, Texas. Said 1.3151 acres
being out of and a part of that certain 261.0209 acres (Tract XI) conveyed by
Bill Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded
under County Clerk's File No. 2008000452 of the Official Public Records of
Liberty County, Texas. Said 1.3151 acres being part of that same land conveyed
by CMC Railroad, Inc. to TRT LeaseCo, LLC by Instrument dated July 21, 2014 and
recorded under County Clerk's File No. 2014011029 of the Official Public Records
of Liberty County, Texas and is more particularly described by the following
metes and bounds, to-wit:


NOTE: BEARINGS ARE LAMBERT GRID BEARINGS AND ALL COORDINATES REFER TO THE TEXAS
STATE PLANE COORDINATE SYSTEM, CENTRAL ZONE, NAD 83. ALL DISTANCES ARE ACTUAL
DISTANCES. SCALE FACTOR = 1.000142861. REFERENCE IS MADE TO THE PLATS OF EVEN
DATE ACCOMPANYING THIS METES AND BOUNDS DESCRIPTION.


COMMENCING at a 6 inch metal post found in the South line of Lot 8 of Brown &
Sterling Subdivision (map of record in Volume 37 at Page 2 of the Deed Records
of Liberty County, Texas) in the South line of the Elizabeth Munson League,
Abstract 88, Liberty County, Texas, the North line of said T. C. Railroad
Company Survey No. 39 and the North line of said 261.0209 acres for the
Southwest corner of that certain 9.43 acres (Tract XV) conveyed by Bill
Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded
under County Clerk's File No. 2008000452 of the Official Public Records of
Liberty County, Texas. Said COMMENCING POINT has a State Plane Coordinate Value
of Y=10,011,205.18 and X=4,015,020.32.





--------------------------------------------------------------------------------

Exhibit 10.4




THENCE: South 87°22'13" West along the South line of said Lot 8, the South line
of said Munson League, the South line of Rolke Road (County Road 493--dedicated
50 feet wide public right-of-way), the North line of said T. C. Railroad Survey
No. 39 and the North line of said 261.0209 acres for a distance of 815.11 feet
to a an "X" in concrete set for the Northeast corner and POINT OF BEGINNING of
this tract. Said BEGINNING POINT has a State Plane Coordinate Value of
Y=10,011,166.85 and X=4,014,206.05.


THENCE: South 02°28'58" East along the East line of this tract for a distance of
157.87 feet to a magnetic ("mag") nail set for the Southeast corner of this
tract.


THENCE: South 87°22'13" West along the South line of this tract for a distance
of 362.66 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for the
Southwest corner of this tract.


THENCE: North 02°37'47" West along the West line of this tract for a distance of
157.87 feet to a 1/2 inch iron rod, with cap (BHA), set in the North line of
said 261.0209 acres, the North line of said Survey No. 39, the South line of
said Munson League and the South line of Lot 21 of said Brown & Sterling
Subdivision for the Northwest corner of this tract.


THENCE: North 87°22'13" East along the North line of this tract, the South line
of Rolke Road, the South line of said Lot 21, the South line of said Munson
League, the North line of said 261.0209 acres and the North line of said Survey
No. 39 for a distance of 363.06 feet the PLACE OF BEGINNING and containing
within these boundaries 1.3151 acres or 57,284.22 square feet of land.






STATE OF TEXAS)
COUNTY OF LIBERTY)
ENTRANCE EASEMENT EXHIBIT B)


Entrance Easement containing 0.2434 acres as set forth by that certain
instrument recorded under Clerk's File No. 2014011032 of the Official Public
Records of Liberty County, Texas, and being more particularly described by metes
and bounds as follows:


FIELD NOTES of a 0.2434 of an acre tract of land situated in the T. C. Railroad
Company Survey No. 39, Abstract 474, Liberty County, Texas. Said 0.2434 of an
acre being out of and a part of that certain 261.0209 acres (Tract XI) conveyed
by Bill Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008 and
recorded under County Clerk's File No. 2008000452 of the Official Public Records
of Liberty County, Texas. Said 0.2434 of an acre being that same land described
in Easement Agreement Entrance Off 493 Roadway by and between CMC Railroad, Inc.
and TRT LeaseCo, LLC dated July 22, 2014 and recorded under County Clerk's File
No. 2014011032 of the Official Public Records of Liberty County, Texas and is
more particularly described by the following metes and bounds, to-wit:


NOTE: BEARINGS ARE LAMBERT GRID BEARINGS AND ALL COORDINATES REFER TO THE TEXAS
STATE PLANE COORDINATE SYSTEM, CENTRAL ZONE, NAD 83. ALL DISTANCES ARE ACTUAL
DISTANCES. SCALE FACTOR = 1.000142861. REFERENCE IS MADE TO THE PLATS OF EVEN
DATE ACCOMPANYING THIS METES AND BOUNDS DESCRIPTION.


COMMENCING at a 6 inch metal post found in the South line of Lot 8 of Brown &
Sterling Subdivision (map of record in Volume 37 at Page 2 of the Deed Records
of Liberty County, Texas) in the South line of the Elizabeth Munson League,
Abstract 88, Liberty County, Texas, the North line of said T. C. Railroad
Company Survey No. 39 and the North line of said 261.0209 acres for the
Southwest corner of that certain 9.43 acres (Tract XV) conveyed by Bill
Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded
under County Clerk's File No. 2008000452 of the Official Public Records of
Liberty County, Texas. Said COMMENCING POINT has a State Plane Coordinate Value
of Y=10,011,205.18 and X=4,015,020.32.


THENCE: South 87°22'13" West along the South line of said Lot 8, the South line
of said Munson League, the South line of Rolke Road (County Road 493--dedicated
50 feet wide public right-of-way), the North line of said T. C. Railroad Survey
No. 39 and the North line of said 261.0209 acres for a distance of 776.82 feet
to a magnetic ("mag") nail set for the Northeast corner and POINT OF BEGINNING
of this tract. Said BEGINNING POINT has a State Plane Coordinate Value of
Y=10,011,169.63 and X=4,014,244.22.







--------------------------------------------------------------------------------

Exhibit 10.4


THENCE: South 02°37'47" East along the East line of this tract for a distance of
274.66 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for the
Southeast corner of this tract.


THENCE: South 88°42'47" West along the South line of this tract for a distance
of 4.32 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for an angle
point in said line.


THENCE: South 87°54'16" West along the South line of this tract for a distance
of 28.03 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for an angle
point in said line.


THENCE: South 84°16'17" West along the South line of this tract for a distance
of 6.65 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for the
Southwest corner of this tract.


THENCE: North 02°28'58" West along the West line of this tract for a distance of
274.66 feet to an "X" set in concrete in the North line of said 261.0209 acres,
the North line of said Survey No. 39, the South line of said Munson League and
the South line of Lot 21 of said Brown & Sterling Subdivision for the Northwest
corner of this tract. Said point being the Southwest corner of said Rolke Road.


THENCE: North 87°22'13" East along the North line of this tract, the South line
of said Rolke Road, the South line of said Lot 21 and Lot 8, the South line of
said Munson League, the North line of said 261.0209 acres and the North line of
said Survey No. 39 for a distance of 38.28 feet the PLACE OF BEGINNING and
containing within these boundaries 0.2434 of an acre or 10,603.44 square feet of
land.




STATE OF TEXAS)
COUNTY OF LIBERTY)
DECLARATION EXHIBIT A)


Declaration of Easements, Covenants, Conditions and Restrictions as set forth in
instrument recorded under Clerk's File No. 2014011033 of the Official Public
Records of Liberty County, Texas, said easement containing 4.1911 acres and
being more particularly described by metes and bounds as follows:


FIELD NOTES of a 4.1911 acre tract of land situated in the Elizabeth Munson
League, Abstract 88, Liberty County, Texas. Said 4.1911 acres being out of and a
part of that certain 9.43 acres (Tract XV) conveyed by Bill Sjolander to CMC
Railroad, Inc. by Deed dated January 10, 2008 and recorded under County Clerk's
File No. 2008000452 of the Official Public Records of Liberty County, Texas and
out of and a part of Lots 3, 4, 8, 9, 10 and 11 of the Brown & Sterling
Subdivision as recorded in Volume 37 at Page 2 of the Deed Records of Liberty
County, Texas. Said 4.1911 acres being part of that same land described in
Declaration of Easement, Covenants, Conditions and Restrictions by and between
CMC Railroad, Inc. and TRT LeaseCo, LLC dated July 21, 2014 and recorded under
County Clerk's File No. 2014011033 of the Official Public Records of Liberty
County, Texas and is more particularly described by the following metes and
bounds, to-wit:


NOTE: BEARINGS ARE LAMBERT GRID BEARINGS AND ALL COORDINATES REFER TO THE TEXAS
STATE PLANE COORDINATE SYSTEM, CENTRAL ZONE, NAD 83. ALL DISTANCES ARE ACTUAL
DISTANCES. SCALE FACTOR = 1.000142861. REFERENCE IS MADE TO THE PLATS OF EVEN
DATE ACCOMPANYING THIS METES AND BOUNDS DESCRIPTION.


BEGINNING at a 6 inch metal post found in the South line of said Lot 8, the
South line of said Munson League, the North line of said T. C. Railroad Company
Survey No. 39 and the North line of that certain 261.0209 acres (Tract XI)
conveyed by Bill Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008
and recorded under County Clerk's File No. 2008000452 of the Official Public
Records of Liberty County, Texas. Said point being the Southwest corner and
POINT OF BEGINNING of this tract and the Southwest corner of said 9.43 acres and
has a State Plane Coordinate Value of Y=10,011,205.18 and X=4,015,020.32.


THENCE: North 10°24'11" East along the West line of this tract and the West line
of said 9.43 acres for a distance of 4107.36 feet to a 1/2 inch iron rod, with
cap (BHA), set for the Northwest corner of this tract and the Northwest corner
of said 9.43 acres.


THENCE: North 87°20'15" East along the North line of this tract and the North
line of said 9.43 acres for a distance of 45.49 feet to a 1/2 inch iron rod,
with cap (BHA), set for the Northeast corner of this tract.







--------------------------------------------------------------------------------

Exhibit 10.4


THENCE: South 10°22'01" West along the East line of this tract for a distance of
1047.50 feet to a 6 inch railroad spike set for an angle point in said line.


THENCE: South 10°22'11" West along the East line of this tract for a distance of
977.48 feet to a 6 inch railroad spike set for an angle point in said line.


THENCE: South 10°23'15" West along the East line of this tract for a distance of
1010.23 feet to a 6 inch railroad spike set for an angle point in said line.


THENCE: South 10°23'22" West along the East line of this tract for a distance of
645.21 feet to a 6 inch railroad spike set for the BEGINNING POINT of a curve to
the right, concave Westerly.


THENCE: Along and around said curve to the right, in a Southerly direction,
along the East line of this tract, said curve having a radius of 2939.42 feet, a
central angle of 07°30'31" and a chord bearing and distance of South 13°39'38"
West 384.94 feet, for an arc length of 385.21 feet to a 6 inch railroad spike
set for the TERMINATION POINT of said curve.


THENCE: South 21°28'44" West along the East line of this tract for a distance of
50.51 feet to a 6 inch railroad spike set in the South line of said 9.43 acres,
the South line of said Munson League, the South line of said Lot 8, the North
line of said 261.0209 acres and the North line of said Survey No. 39 for the
Southeast corner of this tract.


THENCE: South 87°22'13" West along the South line of this tract, the South line
of said Munson League, the South line of said Lot 8, the South line of said 9.43
acres, the North line of said 261.0209 acres and the North line of said Survey
No. 39 for a distance of 14.76 feet to the PLACE OF BEGINNING and containing
within these boundaries 4.1911 acres or 182,562.26 square feet of land.






STATE OF TEXAS)
COUNTY OF LIBERTY)
DECLARATION EXHIBIT B)


Declaration of Easements, Covenants, Conditions and Restrictions as set forth in
instrument recorded under Clerk's File No. 2014011033 of the Official Public
Records of Liberty County, Texas, said easement containing 0.8928 acre and being
more particularly described by metes and bounds as follows:


FIELD NOTES of a 0.8928 of an acre tract of land situated in the T. C. Railroad
Company Survey No. 39, Abstract 474, Liberty County, Texas. Said 0.8928 of an
acre being out of and a part of that certain 261.0209 acres (Tract XI) conveyed
by Bill Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008 and
recorded under County Clerk's File No. 2008000452 of the Official Public Records
of Liberty County, Texas. Said 0.8928 of an acre being part of that same land
described in Declaration of Easement, Covenants, Conditions and Restrictions by
and between CMC Railroad, Inc. and TRT LeaseCo, LLC dated July 21, 2014 and
recorded under County Clerk's File No. 2014011033 of the Official Public Records
of Liberty County, Texas and is more particularly described by the following
metes and bounds, to-wit:


NOTE: BEARINGS ARE LAMBERT GRID BEARINGS AND ALL COORDINATES REFER TO THE TEXAS
STATE PLANE COORDINATE SYSTEM, CENTRAL ZONE, NAD 83. ALL DISTANCES ARE ACTUAL
DISTANCES. SCALE FACTOR = 1.000142861. REFERENCE IS MADE TO THE PLATS OF EVEN
DATE ACCOMPANYING THIS METES AND BOUNDS DESCRIPTION.


BEGINNING at a 6 inch metal post found in the South line of Lot 8 of Brown &
Sterling Subdivision (map of record in Volume 37 at Page 2 of the Deed Records
of Liberty County, Texas) in the South line of the Elizabeth Munson League,
Abstract 88, Liberty County, Texas, the North line of said T. C. Railroad
Company Survey No. 39 and the North line of said 261.0209 acres. Said point
being the Southwest corner of that certain 9.43 acres (Tract XV) conveyed by
Bill Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded
under County Clerk's File No. 2008000452 of the Official Public Records of
Liberty County, Texas and being the Northwest corner and POINT OF BEGINNING of
this tract and has a State Plane Coordinate Value of Y=10,011,205.18 and
X=4,015,020.32.


THENCE: North 87°22'13" East along the North line of this tract, the North line
of said Survey No. 39, the North line of said 261.0209 acres, the South line of
said Lot 8, the South line of said Munson League and the South line of said 9.43
acres for a distance of 34.65 feet to a 6 inch railroad spike set for the
Northeast corner of this tract.





--------------------------------------------------------------------------------

Exhibit 10.4




THENCE: South 17°28'06" West along the Northernmost East line of this tract for
a distance of 33.60 feet to a 6 inch railroad spike set for the BEGINNING POINT
of a curve to the right, concave Westerly.


THENCE: Along and around said curve to the right, in a Southerly direction,
along the Northernmost East line of this tract, said curve having a radius of
1136.50 feet, a central angle of 04°05'28" and a chord bearing and distance of
South 20°42'40" West 81.13 feet, for an arc length of 81.15 feet to a 6 inch
railroad spike set for the TERMINATION POINT of said curve.


THENCE: South 23°17'21" West along the Northernmost East line of this tract for
a distance of 107.19 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set
for the Easternmost Southeast corner of this tract.


THENCE: North 58°48'40" West along the Easternmost South line of this tract for
a distance of 61.15 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for
an interior corner of this tract.


THENCE: South 31°11'20" West along the Southernmost East line of this tract for
a distance of 149.59 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set
for the Southernmost Southeast corner of this tract. Said point being the
BEGINNING POINT of a curve to the left, concave Southwesterly.


THENCE: Along and around said curve to the left, in a Northwesterly direction,
along the Westernmost South line of this tract, said curve having a radius of
45.63 feet, a central angle of 76°54'54" and a chord bearing and distance of
North 38°55'41" West 56.76 feet, for an arc length of 61.26 feet to a 3/8 inch
by 12 inch spike, with cap (BHA), set for the TERMINATION POINT of this curve
and the BEGINNING POINT of another curve to the left, concave Southerly.


THENCE: Along and around said curve to the left, in an Westerly direction, along
the Westernmost South line of this tract, said curve having a radius of 174.15
feet, a central angle of 17°48'18" and a chord bearing and distance of North
86°17'17" West 53.90 feet, for an arc length of 54.12 feet to a 3/8 inch by 12
inch spike, with cap (BHA), set for the TERMINATION POINT of said curve.


THENCE: South 87°05'47" West along the Westernmost South line of this tract for
a distance of 73.53 feet to a 3/8 inch by 12 inch spike set for an angle point
in said line.


THENCE: South 84°07'59" West along the Westernmost South line of this tract for
a distance of 31.82 feet to a 3/8 inch by 12 inch spike set for the Southwest
corner of this tract.


THENCE: North 54°55'20" East along the West line of this tract for a distance of
453.17 feet to the PLACE OF BEGINNING and containing within these boundaries
0.8928 of an acre or 38,888.70 square feet of land.






STATE OF TEXAS)
COUNTY OF LIBERTY)
DECLARATION EXHIBIT C)


Declaration of Easements, Covenants, Conditions and Restrictions as set forth in
instrument recorded under Clerk's File No. 2014011033 of the Official Public
Records of Liberty County, Texas, said easement containing 7.5073 acres and
being more particularly described by metes and bounds as follows:


FIELD NOTES of a 7.5073 acre tract of land situated in the T. C. Railroad
Company Survey No. 39, Abstract 474, Liberty County, Texas. Said 7.5073 acres
being out of and a part of that certain 261.0209 acres (Tract XI) conveyed by
Bill Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded
under County Clerk's File No. 2008000452 of the Official Public Records of
Liberty County, Texas. Said 7.5073 acres being part of that same land described
in Declaration of Easement, Covenants, Conditions and Restrictions by and
between CMC Railroad, Inc. and TRT LeaseCo, LLC dated July 21, 2014 and recorded
under County Clerk's File No. 2014011033 of the Official Public Records of
Liberty County, Texas and is more particularly described by the following metes
and bounds, to-wit:


NOTE: BEARINGS ARE LAMBERT GRID BEARINGS AND ALL COORDINATES REFER TO THE TEXAS
STATE PLANE COORDINATE SYSTEM, CENTRAL ZONE, NAD 83. ALL DISTANCES ARE ACTUAL
DISTANCES. SCALE FACTOR = 1.000142861. REFERENCE IS MADE TO THE PLATS OF EVEN
DATE ACCOMPANYING THIS METES AND BOUNDS DESCRIPTION.





--------------------------------------------------------------------------------

Exhibit 10.4




COMMENCING at a 6 inch metal post found in the South line of Lot 8 of Brown &
Sterling Subdivision (map of record in Volume 37 at Page 2 of the Deed Records
of Liberty County, Texas) in the South line of the Elizabeth Munson League,
Abstract 88, Liberty County, Texas, the North line of said T. C. Railroad
Company Survey No. 39 and the North line of said 261.0209 acres. Said point
being the Southwest corner of that certain 9.43 acres (Tract XV) conveyed by
Bill Sjolander to CMC Railroad, Inc. by Deed dated January 10, 2008 and recorded
under County Clerk's File No. 2008000452 of the Official Public Records of
Liberty County, Texas. Said COMMENCING POINT has a State Plane Coordinate Value
of Y=10,011,205.18 and X=4,015,020.32.


THENCE: South 54°55'20" West for a distance of 453.17 feet to a 3/8 inch by 12
inch spike set in the Easternmost North line of this tract for the POINT OF
BEGINNING. Said BEGINNING POINT has a State Plane Coordinate Value of
Y=10,010,944.80 and X=4,014,649.43.


THENCE: North 84°07'59" East along the Easternmost North line of this tract for
a distance of 31.82 feet to 3/8 inch by 12 inch spike, with cap (BHA), set for
an angle point in said line.


THENCE: North 87°05'47" East along the Easternmost North line of this tract for
a distance of 73.53 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for
the BEGINNING POINT of a curve to the right, concave Southerly.


THENCE: Along and around said curve to the right, in an Easterly direction,
along the Easternmost North line of this tract, said curve having a radius of
174.15 feet, a central angle of 17°48'18" and a chord bearing and distance of
South 86°17'17" East 53.90 feet, for an arc length of 54.12 feet to a 3/8 inch
by 12 inch spike, with cap (BHA), set for the TERMINATION POINT of this curve
and the BEGINNING POINT of another curve to the right, concave Southwesterly.
Said point being the Northernmost Northeast corner of this tract.


THENCE: Along and around said curve to the right, in a Southeasterly direction,
along the Northeast line of this tract, said curve having a radius of 45.63
feet, a central angle of 76°54'54" and a chord bearing and distance of South
38°55'41" East 56.76 feet, for an arc length of 61.26 feet to a 3/8 inch by 12
inch spike, with cap (BHA), set for the TERMINATION POINT of said curve at the
Easternmost Northeast corner of this tract.


THENCE: South 31°11'20" West along the Northernmost East line of this tract for
a distance of 378.21 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set
for an angle point in said line.


THENCE: South 28°23'03" West along the Northernmost East line of this tract for
a distance of 117.71 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set
for an exterior corner of this tract.


THENCE: North 61°36'57" West along an interior line of this tract for a distance
of 28.12 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for an
interior corner of this tract.


THENCE: South 28°23'03" West along an interior line of this tract for a distance
of 45.21 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for an
interior corner of this tract.


THENCE: South 61°36'57" East along an interior line of this tract for a distance
of 28.12 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for an
exterior corner of this tract.


THENCE: South 28°23'03" West along the Southernmost East line of this tract for
a distance of 456.93 feet to 3/8 inch by 12 inch spike, with cap (BHA), set for
an angle point in said line.


THENCE: South 32°12'06" West along the Southernmost East line of this tract for
a distance of 27.23 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for
an angle point in said line.


THENCE: South 32°12'03" West along the Southernmost East line of this tract for
a distance of 209.96 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set
for an angle point for the Southernmost corner of this tract. Said point being
the BEGINNING POINT of a curve to the left, concave Westerly.


THENCE: Along and around said curve, in a Northerly direction, along the
Southernmost West line of this tract, said curve having a radius of 485.48 feet,
a central angle of 27°18'29" and a chord bearing and distance of North 10°08'47"
East 229.20 feet, for an arc length of 231.39 feet to a 3/8 inch by 12 inch
spike, with cap (BHA), set for the TERMINATION POINT of said curve.





--------------------------------------------------------------------------------

Exhibit 10.4




THENCE: North 02°56'33" West along the Southernmost West line of this tract for
a distance of 835.03 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set
for the Westernmost Northwest corner of this tract.


THENCE: North 87°54'16" East along the Westernmost North line of this tract for
a distance of 28.03 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for
an angle point in said line.


THENCE: North 88°42'47" East along the Westernmost North line of this tract for
a distance of 4.32 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for
an interior corner of this tract.


THENCE: North 11°48'16" East along the Northernmost West line of this tract for
a distance of 14.95 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for
an angle point in said line.


THENCE: North 28°12'44" East along the Northernmost West line of this tract for
a distance of 15.31 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for
an angle point in said line.


THENCE: North 47°42'39" East along the Northernmost West line of this tract for
a distance of 9.99 feet to a 3/8 inch by 12 inch spike, with cap (BHA), set for
the Northernmost Northwest corner of this tract.


THENCE: North 87°44'49" East along the Easternmost North line of this tract for
a distance of 375.15 feet to the PLACE OF BEGINNING and containing within these
boundaries 7.5073 acres or 327,018.72 square feet of land.











--------------------------------------------------------------------------------

Exhibit 10.4






ADDENDUM A
State Specific Provisions


Power of Sale. Exercise of power of sale hereunder (including, without
limitation, all posting, serving, filing and notice provisions) shall be subject
to and in strict compliance with all applicable laws, including, without
limitation, Section 51.002 of the Texas Property Code, as amended or replaced.
Grantor shall have no right to direct the order in which the Property is sold.
Trustee may postpone sale of all or any portion of the Property by public
announcement at such time and place of sale and from time to time thereafter may
postpone such sale by public announcement at such time fixed by the preceding
postponement. Any sale thereafter must comply with said Section 51.002,
including the notice provisions therein. Trustee shall deliver to the purchaser
at such sale a deed conveying the Property or portion thereof so sold, but
without any covenant or warranty, express or implied except a general warranty
binding on Grantor. The recitals in such deed of any matters or facts shall be
conclusive proof of the truthfulness thereof absent manifest error.


Deficiency Decree. Subject to Section 51.004 and 51.005 of the Texas Property
Code, if at any judicial foreclosure proceeding the Property shall be sold for a
sum less than the total amount of indebtedness for which judgment is therein
given, Beneficiary shall be entitled to bring an action to recover the
deficiency; and, to the extent permitted by applicable law, Grantor does hereby
irrevocably consent to the appointment of a receiver for the Property and the
property of Grantor found therein and of the rents, issues and profits thereof
after such sale and until such deficiency decree is satisfied in full. If the
Property shall be sold pursuant to the power of sale granted herein for a sum
less than the Indebtedness Hereby Secured which is then outstanding and unpaid,
Beneficiary shall be entitled to enforce the collection of such deficiency in
the manner provided for by law, subject to Section 51.003 and 51.005 of the
Texas Property Code.


Governing Law. The creation of this Deed of Trust, the perfection of the lien
and security interest in the Property, the rights and remedies of Beneficiary
with respect to the Property and any other matter required by
Section 35.51(f)(1) of the Texas Business and Commerce Code to be determined
thereby, as provided herein and by the laws of the State of Texas, shall be
governed by and construed in accordance with the internal laws of the State of
Texas without regard to principles of conflicts of law.
Texas Business and Commerce Code Section 26.02 Notice. This Deed of Trust and
any other documents executed in connection herewith or therewith represent the
final agreement among the Parties and may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties, there are
no oral agreements among the Parties.
Limitation on Interest. It is the intention of the parties hereto to conform
strictly to applicable usury laws. Accordingly, all agreements between Grantor
and Beneficiary with respect to the Loan are hereby expressly limited so that in
no event, whether by reason of acceleration of maturity or otherwise, shall the
amount paid or agreed to be paid to Beneficiary or charged under the Notes for
the use, forbearance or detention of the money to be lent hereunder or
otherwise, exceed the maximum amount allowed by law. If the Loan would be
usurious under applicable law (including the laws of the State of Texas and the
laws of the United States of America), then, notwithstanding anything to the
contrary in the Operative Agreements: (a) the aggregate of all consideration
which constitutes interest under applicable law that is contracted for, taken,
reserved, charged or received under the Operative Agreements shall under no
circumstances exceed the maximum amount of interest allowed by applicable law,
and any excess shall be credited on the Indebtedness Hereby Secured; and (b) if
maturity is accelerated by reason of an election by Beneficiary, or in the event
of any prepayment, then any consideration which constitutes interest may never
include more than the maximum amount allowed by applicable law. In such case,
excess interest, if any, provided for in the Operative Agreements or otherwise,
to the extent permitted by applicable law, shall be amortized, prorated,
allocated and spread from the date of advance until payment in full so that the
actual rate of interest is uniform through the term hereof. If such
amortization, proration, allocation and spreading is not permitted under
applicable law, then such excess interest shall be canceled automatically as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited on the Indebtedness Hereby Secured.







